Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 1 of 46




              EXHIBIT
       Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 2 of 46

             FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                          Arthur Chaykin, Esquire on 06/21/2018

   1                        UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT
   2

   3

   4       FREDERICK KLORCZYK, JR.,                      }
           as co-administrator of the                    } Civil Action Number:
   5       Estate of Christian R.                        }
           Klorczyk,                                         3:13-cv-00257-JAM
   6          Plaintiff,
                                                         }
   7                 vs .                                }
                                                         }
   8       SEARS, ROEBUCK AND CO.,                       }
           et al,                                        }
   9          Defendants.                                }
 10

 11

 12

 13
               DEPOSITION OF: Arthur Chaykin, Esquire
 14            TIME:          10:11 a.m.
               DATE:          June 21, 2018
 15            HELD AT:       Gordon & Rees, LLP
                              95 Glastonbury Boulevard
 16                              Suite 206
                              Glastonbury, Connecticut
 17

 18

 19

 20

 21

 22
                     Reporter:  Annette Brown, LSR, No. 0009
 23                     Brandon Huseby Reporting & Video
                                249 Pearl Street
 24                      Hartford, Connecticut    06103
                           Telephone:   860.549.1850
 25                            Fax:  860.549.1537


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 3 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 2                                                         Page 4
 1                                                              1
                           APPEARANCES                                         INDEX OF EXHIBITS     Continued
 2                                                              2                (Marked for Identification)
 3   REPRESENTING THE PLAINTIFF:                                3
 4   HOWARD S. EDINBURGH, ESQUIRE                                   EXHIBITS                                        PAGE
     Herzfeld & Rubin, P.C.                                     4
 5   125 Broad Street
                                                                    Plaintiff's Exhibit 12, Documents                108
     New York, New York 10004
                      212.271.8529                              5   pertaining to Raymond claim
     Telephone:
     E-mail:          hedinburgh@herzfeld-rubin.com                 Plaintiff's Exhibit 13, Documents                115
 7                                                              6   pertaining to Frank Duenas claim
 8   BRYAN J. ORTICELLI, ESQUIRE                                    Plaintiff's Exhibit 14, Documents                119
     Day Pitney, LLP                                            7   Pertaining to Mr. Penberthy's claim
 9   242 Trumbull Street                                            Plaintiff's Exhibit 15, Design notes of          158
     Hartford, Connecticut 06103                                8   Roger Claypool
10   Telephone:      860.275.0100                                   Plaintiff's Exhibit 16, Supplemental             158
     E-mail:         borticelli@daypitney.com
                                                                9   responses and objections to plaintiff's
11
                                                                    request for production, dated
12
13   REPRESENTING THE DEFENDANTS SEARS, ROEBUCK & CO.;         10   April 11, 2018
     SHINN FU CORPORATION; SHINN FU COMPANY OF AMERICA,        11
14   INC.; MVP (H.K.) INDUSTRIES, LTD.; and WEI FU             12
      (TAISHAN) MACHINERY & ELECTRIC COMPANY, LTD.:                 Reporter's Note:     Exhibits retained by Attorney
15                                                             13   Orticelli.
     DENNIS BROWN, ESQUIRE                                     14
16   Gordon & Rees, LLP                                        15
     95 Glastonbury Boulevard - Suite 206
                                                               16
17   Glastonbury, Connecticut 06033
                                                                    TRANSCRIPT LEGEND:
     Telephone:      860.278.7448
     E-mail:         dbrown®gordonrees.com                     17
18
19                                                             18   [Sic]         Exactly as said.
20                                                                  [phonetic]    Exact spelling not provided.
     REPRESENTING THE DEFENDANTS SEARS, ROEBUCK & CO.:         19   [--]          Break in speech continuity and/or
21                                                                                interrupted sentence.
     ERICA W. TODD, ESQUIRE                                    20   [. . .]       Indicates trailing off and not
22   Trotta, Trotta & Trotta                                                      finishing a sentence.
     Post Office Box 802                                       21
23   900 Chapel Street - 12th Floor
                                                               22
     New Haven, Connecticut 06503
                     203.787.6756                              23
24   Telephone:
     E-mail:         etodd@trottalaw.com                       24
25                                                             25

                                                      Page 3                                                         Page 5
 1                         INDEX                                1                    STIPULATIONS
 2
           Appearances..                           2            2
 3         Stipulations.                           5            3         It is stipulated by the counsel for the parties
           Certification                         177
 4                                                              4   that all objections are reserved until the time of
 5   WITNESS:   Arthur Chaykin, Esquire            PAGE
 6   Direct Examination by Mr. Edinburgh              6         5   trial, except those objections as are directed to the
 7
                                                                6   form of the question.
                     INDEX OF EXHIBITS
                (Marked for Identification)                     7         It is stipulated and agreed between counsel for
 9
     EXHIBITS                                      PAGE         8   the parties that the proof of the authority of the
10
                                                        8       9   Notary Public before whom this deposition is taken is
     Plaintiff's Exhibit 1, Notice of
11   deposition to MVP for 30(b)(6) deposition                 10   waived.
     Plaintiff's Exhibit 2, Notice of
12   deposition to Shinn Fu for 30(b)(6)                9      11         It is further stipulated that any defects in the
     deposition
13   Plaintiff's Exhibit 3, Second amended             21      12   notice are waived.
     complaint                                                 13         It is further stipulated that the reading and
14   Plaintiff's Exhibit 4, Curriculum                 26
     Vitae of Arthur Chaykin                                   14   signing of the deposition transcript by the witness
15   Plaintiff's Exhibit 5, Printout from              50
     Erickson Kernell's website                                15   is not waived.
16   Plaintiff's Exhibit 6, Sales representative       64
                                                               16
     Agreement between Shin Fu Company of
17   America and MVP (H.K.) Industries                         17
     including agreement amendments
18   Plaintiff's Exhibit 7, Sears Universal            64      18
     Terms and Conditions, dated October 12,
19   2006                                                      19
     Plaintiff's Exhibit 8, Sears Accelerated          65
                                                               20
20   Line Review Agreement with MVP, dated
     December 11, 2006                                         21
21   Plaintiff's Exhibit 9, Sears/MVP Universal        65
     Terms and Conditions, dated May 4th, 2007                 22
22   Plaintiff's Exhibit 10, Sears UTC agreement       66
     With Shinn Fu Company of America, dated                   23
23   August 2, 2012                                            24
     Plaintiff's Exhibit 11, Excerpt from a            92
24   Lexington Insurance Policy                                25
25


www.husehy.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 2..5
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 4 of 46

                   FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                Arthur Chaykin, Esquire on 06/21/2018
                                                          Page 6                                                         Page 8
 1                                                                  1   take a break for whatever reason you desire to take a
 2                        (Deposition commenced at                  2   break for.   Ml right.
 3                       approximately 10:11 a.m.)                  3                MR. EDINBURGH:   Having said that, I just
 4                                                                  4   want to make a quick statement that the defendants on
 5                                                                  5   April 4th sent me an e-mail advising that SFC, SFA,
 6   ARTHUR CHAYKIN, ESQUIRE, Deponent, having first been           6   and MVP have designated Arthur Chaykin as their
 7   duly sworn, deposes and states as follows:                     7   representative witness to Topic Numbers 6, 7, 14, 15,
                    THE WITNESS: Yes.                                   19, 20, and 26 on the plaintiff's deposition notices,
 9                  THE COURT REPORTER:   Stipulations?             9   and then it says which we believe that these topics
10                  MR. EDINBURGH:   Yeah, just the normal         10   are identical for all three notices.
11    federal stipulations.                                        11               And having said that, I will just mark
12                                                                 12   two of the notices and you can refer to the topics.
13              DIRECT EXAMINATION BY MR. EDINBURGH:               13   I'm referring to the notice for MVP which is
14                                                                 14   previously MVP Exhibit 10.    I guess we can double
15       Q   Good rooming, Mr. Chaykin.                            15   mark it as Chaykin 1.
16       A   Good morning.                                         16
17       Q   You and I have met each other many times              17                    (Plaintiff's Exhibit 1, Notice of
18    before. We've been on a first-name basis. Just for           18                     deposition to MVP for 30(b)(6)
19    the record. I'll just refer to you as Mr. Chaykin for        19                     deposition, was marked for
20    the decorum of the record.                                   20                     identification.)
21       A   Thank you.                                            21
22       Q   You welcome.                                          22                MR. EDINBURGH:   And we have --as Shinn
23       A   How should I refer to you?                            23   Fu Exhibit 20 we have the notice of deposition which
24       Q   Not how you would usually refer to me or would        24   we can mark as Chaykin 2.
25    like to, but you can say Howard or Mr. Edinburgh.            25

                                                          Page 7                                                          Page 9
 1      A    Okay.                                                  1                    (Plaintiff's Exhibit 2, Notice of
 2      Q    Just for purposes of the record.                       2                    deposition to Shinn Fu for 30(b)(6)
 3      A    Okay.                                                  3                    deposition, was marked for
 4      Q    You welcome.                                           4                    identification.)
 5                 MR. BROWN:   And for the record, we              5
 6   usually refer to him as Howard.                                6   BY MR. EDINBURGH:
 7               MR. EDINBURGH:   Off the record.                   7               MS. TODD:    You don't have one for me.      I
                                                                        Imow.
 9                     (Off the record from approximately           9                MR. EDINBURGH:   No, I do.
10                        10:13 a.m. to 10:14 a.m.)                10                MS. TODD:   You do.    Wow.
11                                                                 11                MR. BROWN: Do you have one for me?
12   BY MR. EDINBURGH:                                             12                MR. EDINBURGH: Yes, I do.
13      Q    Mr. Chaykin, I know you're an attorney.      I        13               MS. TODD:    Thanks.
14   know you've been in many depositions in your life             14   BY MR. EDINBURGH:
15   including many here but -- and you've heard these             15      Q    And during -- all right.
16   instmctions innumerable times, but I'll just do it            16           Have you reviewed these notices with respect
17   one more time since you are the witness this                  17   to the topics for which you've been designated?
18   morning.                                                      18      A I have read them.
19          Please wait till I finish my question before           19      Q    Have you specifically reviewed topics numbered
20   you answer.    Please give a verbal response to each          20   6, 7, 14, 15, 19, 20, and 26 listed in Exhibit A of
21   and every question.      If you don't understand a            21   these notices?
22   question I ask, tell me and I'll rephrase it in a             22      A Yes.
23   manner which I trust you can respond to.                      23      Q    Okay.
24          You cannot take a break while a question is            24           Now, you have an understanding that you are
25   pending, but if there's no pending question you can           25   testifying today as a Rule 30(b)(6) witness for Shinn


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franciseo Pages 6..9
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 5 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 10                                                                Page 12
 1   Fu Corporation which I will refer to as SFC for Shinn              1   think, but then I -- we'll do it one more time for
 2   Fu, for Shinn Fu of America which I will call SFA,                 2   clarity's sake, so there's no confusion.
 3   and for MVP (H.K.) Industries Ltd., which I will                   3   BY MR. EDINBURGH;
 4   refer to as MVP and as to these entities you're a                  4      Q The term "Shinn Fu" as I will use it today
 5   30(b)(6) witness on those topics which we have                     5   referring to Shinn Fu Corporation?
 6   previously identified. Is that your understanding?                 6      A      Okay.
 7     A       That's my understanding.                                 7      Q      SFA will be Shinn Fu of America, and MVP will
       Q       Do you have an understanding of what are the                 be MVP.
 9   responsibilities of a 30(b)(6) witness?                            9      A   Okay.
10      A      Yes.                                                    10      Q      All right.
11      Q      Do you have an understanding that your                  11      A      Frankly, I'm uncomfortable with that because
12   testimony here today is on behalf of Shinn Fu --                  12   I've been working in this environment for many years
13      A      Yes.                                                    13   and there's a tendency to just use the term "Shinn
14      Q      -- for those topics?                                    14   Fu" to refer to the whole affiliated group of
15             And on behalf of SFA for those topics?                  15   cortpanies, and I am concerned aloout confusion.
16      A      Yes.                                                    16             I would prefer, frankly, Mr. Edinburgh, if you
17      Q      And on behalf of MVP for those topics?                  17   could refer to Shinn Fu Corporation as SFT.
18      A      Yes.                                                    18      Q   SFT?
19      Q      And that with respect to these topics your              19      A   Yeah.
20   testimony today is testimony with collective                      20      Q   T as in Tom?
21   corporate knowledge of Shinn Fu?                                  21      A   T as in Taiwan.
22      A      Which Shinn Fu entity?                                  22      Q   T as in Taiwan.
23      Q      The named defendant, Shinn Fu Corporation as            23      A      Because SFT is associated with Shinn Fu
24   to those topics.                                                  24   Canada, and that will confuse me or sometimes Shinn
25      A I don't understand what you mean by collective               25   Fu Corporation.

                                                  Page 11                                                                       Page 13
 1   corporate knowledge.                                               1      Q      All right.
 2      Q The knowledge of the corporation as a whole of                2      A      So SFT would be a better name.
 3   its officers, directors, institutional knowledge with              3      Q      So I will -- I will use those initials for the
 4   respect to the topics identified in the notice for                 4   rest of this deposition.
 5   which you will testify today.                                      5               MR. BROWN: Great.
 6      A My understanding is that I'm testifying with                         A      Thank you.
 7   regard to the knowledge of each entity that it might               7   BY MR. EDINBURGH;
     have with regard to the topics. I don't really                            Q Do you have an understanding here today that
 9   understand the concept of collective knowledge of all              9   your testimony is binding on STF, SFA, and MVP?
10   the entities combined.                                            10      A      I do.
11         No, I don't mean all the entities combined.             I   11      Q      Now, in order to fulfill your responsibilities
12   mean the collective corporation knowledge when you                12   as SET'S, SFA's, and MVP's 30(b)(6) witness on those
13   testify as to Shinn Fu's knowledge, you're testifying             13   topics for which you've been designated, have you
14   with respect to corporate knowledge or Shinn Fu?                  14   discussed those topics with any current SFT, SFA, or
15                  MR. BROWN:   For the sake of the record I          15   MVP employees, officers, directors, executives, or
16   think at the start you identified SFC and in several              16   managers?
17   questions now you just used Shinn Fu.                             17     A Yes.
18               MR. EDINBURGH; Okay. Fair enough.                     18      Q      For whom have you discussed? We can take them
19               MR. BROWN: By Shinn Fu do you mean SFC?               19   one at a time.
20                  MR. EDINBURGH:    I think I earlier said           20      A Starting with SFA, I've discussed some of
21   I'd refer to Shinn Fu Corporation as either Shinn Fu              21   these issues with Sheng Wang, with Steven Huang, with
22   or SFC.                                                           22   Ryan Jorgensen, with Meghann O'Connor, with Mike from
23                  MR. BROWN:   I apologize if I missed that          23   customer service.
24   but I was confused too.                                           24      Q   Mike Stephens?
25               MR. EDINBURGH:         Okay.   Fair enough.   I       25      A   Yes, Mike Stephens.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 10..13
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 6 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                       Page 14                                                          Page 16
 1           With Stephen Bailey in marketing.   Those are        1      Q     And what topics did you discuss with Mr. Hung?
 2   all the individuals I can recall at this time from           2      A     I discussed with Mr. Hung the role of Shinn Fu
 3   SFA.                                                         3   Taiwan financially with regard to Shinn Fu Company of
 4      Q    Probably stop there for a moment and then                America and MVP.
 5   we'll ask you some questions and then go to the other        5          Mr. Hung also has a long history with the
 6   entities.                                                    6   conpany and knew some of the corporate structure
 7          With respect to -- maybe we'll go from the            7   relationships and therefore the financial end and
     back.   With respect to Stephen Bailey what topics did           functional relationships of MVP, SFT, and SFA.
 9   you discuss with Mr. Bailey?                                 9      Q Is Mr. Hung related to Victor Hung, Betty
10      A Just general marketing approaches with regard          10   Hung, and Angela Hung?
11   to jack stands.                                             11      A     No.
12      Q And for Mike Stephens?                                 12      Q     And finally who did you discuss the topics
13      A I verified with Mr. Stephens that there had            13   with at MVP?
14   been no hotline claims regarding ratchet jack stand         14      A Mostly Nora Lee.
15   incidents and updated that information.                     15      Q Miss Lee was the 30(b)(6) witness for MVP,
16      Q    Meghann O'Connor?                                   16   correct?
17      A    Document collection.   Although that is not one     17      A     Correct.
18   of my topics, Meghann was familiar with many of the         18      Q     Did you -- in order to prepare to be the
19   topics related to the topics and I would sometimes          19   30(b)(6) witness on these topics, did you have any
20   talk with her about documents that pertained to the         20   discussions with any former employees, directors,
21   issues in the deposition notice.                            21   executives, or managers of SFT, SFA, or MVP?
22      Q    Okay.                                               22      A Not as part of my preparation for this
23           And Mr. Jorgensen?                                  23   deposition, but of course I've had conversations over
24      A    As you know, Mr. Jorgensen was previously           24   the years with many employees at all three of these
25   deposed in this matter, so some of the engineering          25   entities.

                                                     Page 15                                                          Page 17
 1   and technical issues I discussed with Mr. Jorgensen.         1      Q   Okay.
 2      Q    And you said Sheng Wang?                             2          In order to prepare for your deposition today
 3      A    Yes.                                                 3   did you have any discussion with any member of the
 4      Q    And Mr. Wang's position at SFA is what?              4   Hung or Huang families, H-U-A-N-G, including Steven
 5      A    Mr. Wang is head of all of marketing for SFA         5   Huang, Vicky Hung, Victor Hung, Betty Hung, or Angela
 6   and sales.                                                   6   Hung?
 7      Q And the topics you discussed with him?                  7      A These are two separate families you know?
 8      A Also he, Mr. Wang, also has long knowledge of                  Q That's my understanding based on the prior
 9   the company so some historical information from back         9   testimony.
10   in the aught dates relating to jack stands and              10      A     Okay.
11   history of injuries at Shinn Fu I would discuss with        11      Q     I mean they're related --
12   Mr. Sheng Wang, W-A-N-G.                                    12      A     Steven Huang and no one else.
13      Q    Is he based in Kansas City?                         13      Q     Okay.
14      A    Yes.                                                14            And what did you discuss with Mr. Steven
15      Q    And who have you spoken to from SFT?                15   Huang?
16      A    I spoke with Jack Hung, H-U-N-G, and I've also      16      A I discussed with him the -- I discussed with
17   discussed SFT's role with Peter Chang.                      17   him SFA's history with jack stands, some information
18      Q    Anyone else?                                        18   regarding the volume of jack stands sold by SFA, and
19      A    No.                                                 19   also discussed with him who else would be an
20      Q    Peter Chang am I correct at least his English       20   appropriate person to talk to at SFA with regard to
21   name, Peter Chang, was the 30(b)(6) witness on behalf       21   the topics in the deposition notice.
22   of SFT; is that correct?                                    22      Q     And what is Mr. Huang's title at SFA?
23      A That's correct.                                        23      A     Mr. Huang's title is chief operating officer.
24      Q And Jack Hung what was his role at SFT?                24      Q     What is your title at SFA?
25      A    Jack Hung is the CEO of SFT.                        25      A     I am the general counsel.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 14..17
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 7 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 18                                                              Page 20
 1      Q   Now, I'll go into your professional biography           1             Now, prior to being designated as the SFT or
 2   including that, but is Mr. Huang today your boss?              2   SFA or MVP 30(b)(6) witness on these particular
 3     A    Mr. Huang is one the people I report to.                3   topics did you have personal knowledge of any of the
 4     Q    And who are the others?                                 4   topics?
 5     A    I also report to Sheng Wang, and on certain             5      A      Oh, yes.
 6   matters I report directly to either Jack or Victor if          6      Q      Can you just enumerate by number which ones
 7   it's an SFT matter that I'm working on for SFT.                7   you had personal knowledge of?
        Q   Victor meaning Victor Hung?                                             MR. BROWN; Do you have the list of the
 9     A    Correct.                                                9   numbers?
10      Q   And Jack meaning Jack Hung?                            10                     THE WITNESS:     No.     I need a list.
11     A    Correct.                                               11   BY MR. EDINBURGH:
12     Q    And, ■ again, those two really share a coitition       12      Q      6, 7 -- I'll go slowly.
13   name but are unrelated; is that right?                        13      A      Okay.
14      A That's correct.                                          14      Q      6, 7, 14, 15, 19, 20, 26.
15          As a lawyer I have internal clients, so I              15      A      Okay.     6, yes.   7, yes.       14, yes.   15, with a
16   often work with the heads of each of the business             16   qualification that I don't get monthly reports on the
17   units on legal matters in which they are involved.            17   customer hotline but some issues that would come up
18      Q You have an understanding of why the                     18   on the customer hotline would be presented to me so
19   defendants selected you to be representative the              19   in that sense it's qualified a yes on 15.              19, yes.
20   witness for the topics we have previously listed?             20   20, yes. 26, yes.
21      A   No.                                                    21      Q I'm going to show you the second amended
22      Q   Did you select yourself to be the witness?             22   complaint which has been previously marked, and I
23      A   No.                                                    23   have copies right here.
24      Q   Who selected you to be the witness?                    24               MR. BROWN: Thank you.
25      A   Well, counsel -- counsel discussed it with the         25                     MR. EDINBURGH:         This is plaintiff's

                                                         Page 19                                                                Page 21
 1   client.                                                        1   second amending complaint.           It's produced and marked
 2      Q Who advised you that you would be the                     2   as SFA Exhibit 2 on 5-24-16.             We can parallel mark it
 3   witness?                                                       3   Claykin 3.
 4      A   Counsel and my client.                                  4
 5      Q   When you say your client, who at the client or          5                         (Plaintiff's Exhibit 3, Second
 6   clients, with an S, advised you?                               6                          amended conplaint, was marked
 7      A Steven Huang and Sheng Wang were involved in              7                          for identification.)
     the discussions.
 9      Q Anyone from SFT or MVP?                                   9   BY MR. EDINBURGH:
10      A   I am aware that they were consulted, but I did         10      Q      In 2013 were you the general counsel to SFA?
11   not have any discussions with them.                           11      A      No.
12      Q And Mr. Wang, W-A-N-G, I know you told us he             12      Q      Any part of that year?
13   was the head of marketing I believe.     Does he have a       13      A      I do not believe so.
14   formal title like a vice president or executive vice          14      Q      I'll go into the history, but at some prior
15   president or anything of that nature?                         15   time you were general counsel, am I correct -- and
16      A   He's executive vice president of sales and             16   we'll go into what occurred -- you left that position
17   marketing.                                                    17   and you returned to that position?
18     Q And for how long was he in that position?                 18      A Correct.
19     A I believe he's been in that position at least             19      Q      When did you return to that position?
20   three years, but I don't have a perfect memory of             20      A      I believe that I returned to that position in
21   Mr. Huang's work history.                                     21   August of 2015.
22      Q Who is his predecessor, if there was any, in             22      Q      2015?
23   that position?                                                23      A      But I would need to check my c.v. to see if it
24      A Mr. Joey Su, S-U not S-U-E.                              24   was 2014.
25      Q   Okay.                                                  25      Q      All right.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 18..21
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 8 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                       Page 22                                                               Page 24
 1          We'll go into that.                                   1     A      Approximately 90 hours a month.
 2     A    But it definitely was not 2013.                       2     Q      Do you still practice law for Erickson
 3      Q   Fair enough.                                          3   Kemell?
 4          Whenever you did return as general counsel,           4     A      I do.
 5   did you become aware of the Klorczyk case?                   5     Q      And what is your relationship to that firm?
 6     A    I did.                                                6   Is it partner, counsel, or some other relationship?
 7      Q   Did you have an opportunity to look at that           7     A      I'm of counsel to Erickson Kemell, IP.
     time either to the second amended complaint or a                    Q Can you just tell me generally, if you want to
 9   previously-filed complaint?                                  9   do it on a monthly basis, how many hours per month
10     A    I did.                                               10   you work in that capacity?
11     Q    Okay. Just some basic questions now.                 11     A      Work not bill, right?
12          You are an attorney, correct?                        12      Q     I don't want to go into those topics.
13      A   Correct.                                             13     A      I would say I work there another 80 hours a
14      Q   Okay.                                                14   month, minimum.
15          And --                                               15     Q Is SFA a client of Erickson Kemell?
16      A   But I believe it was August of 2014 --               16     A There are no current matters at Erickson
17      Q   2014?                                                17   Kemell involving SFA.
18      A   --on further reflection.                             18      Q     Have there previously while you were with
19      Q   Okay.                                                19   Erickson Kemell?
20          And what states are you licensed to practice         20      A Yes.
21   law in?                                                     21      Q Do you have any understanding as to when the
22      A I'm licensed to practice law in Kansas,                22   Klorczyk matter was first initiated whether SFA put a
23   Missouri, and I'm retired from the bar of the               23   litigation hold on its documents once it was served
24   Coranonwealth of Massachusetts.                             24   with the SFA -- I mean the Klorczyk complaint?
25      Q   Okay.                                                25      A     I believe that outside counsel did initiate a

                                                    Page 23                                                                  Page 25
 1          Does that include the federal courts in Kansas        1   document retention hold.
 2   and Missouri as well?                                        2      Q     Okay. All right.
 3      A   Yes, it does.                                         3            I'm going to ask you some questions about your
 4      Q   Can you just tell me when you became SFA's            4   personal biography and you professional one, and then
 5   general counsel and when you left that position              5   I'll go on to these topics.        I'll ask you some
 6   before you returned?                                         6   general questions.
 7      A I believe I started at SFA in 2004.      It was in      7            Just for the record what is your current home
     the summer, June or July I believe, and I worked with            address?
 9   SFA, I believe it was, through 2012.     I then left SFA     9      A 6742 Delmar Lane, Prairie Village, Kansas
10   and took a role as executive director of the Midwest        10   66208.
11   Innocence Project in Kansas City, Missouri.     I did       11      Q Is that -- not being familiar with it, is that
12   that for approximately a year at which time I               12   a suburb of Kansas City, Missouri?
13   returned to private practice at the law firm of             13      A     Yeah, it's kind of the five towns of Kansas
14   Erickson Kemell and was there for a while before            14   City.
15   SFA approached me with the idea of rejoining the            15      Q     Okay.
16   conpany in a part-time general counsel capacity,            16                    MR. EDINBURGH;   Off the record.
17   which I agreed to, and started in, I believe, August        17
18   of 2014.                                                    18                        (Off the record from approximately
19      Q Are you currently still considered to be the           19                         10:43 a.m. to 10:44 a.m.)
20   general counsel, to use your phrase, in a part-time         20
21   capacity?                                                   21   BY MR. EDINBURGH;
22      A   Yes.                                                 22      Q     Have you ever been convicted of a crime?
23      Q Can you just tell us currently approximately           23      A     No, sir.
24   either in terms of days or hours how much time you          24      Q     Are you taking any medications now which
25   spend in the position of general counsel to SFA?            25   affect your ability to truthfully answer these


www.huseby.eom                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 22..25
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 9 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 26                                                      Page 28
 1   deposition questions?                                       1   law schools?
 2     A    No.                                                  2      A No, I worked for a year at Hale and Dorr.
 3     Q    Do you suffer from any medical, physical, or         3      Q Okay. Very good. I think that may not be on
 4   mental condition which affects your ability to              4   it.
 5   truthfully answer your deposition questions?                5             In Boston?
 6     A    No.                                                  6         A   Yes, sir.
 7     Q    Have you yourself ever been deposed before as        7         Q   And then after that did you enter, for a
     a witness?                                                      period of time, the teaching profession?
 9     A    No.                                                  9      A Yes, I did.
10      Q   Have you ever testified at trial?                   10         Q   Okay.
11     A    No.                                                 11             Prior to this you began at the University of
12      Q   All right.                                          12   Miami?
13          Now, I think your counsel was kind enough the       13         A   Correct.
14   other day to e-mail us your c.v., so I'm going to          14         Q   For a year or two?
15   have it marked as the next exhibit, Chaykin 4.             15         A   One year.
16                                                              16         Q   And then you moved on to become an associate
17                   (Plaintiff's Exhibit 4, Curriculum         17   professor of law at Northern Illinois University,
18                    Vitae of Arthur Chaykin, was marked       18   School of Law?
19                    for identification.)                      19         A   Correct.
20                                                              20         Q   From 1982 to 1987?
21   BY MR. EDINBURGH:                                          21         A   That's correct.
22      Q Just some more general questions before I go          22         Q   All right.
23   into your resume.                                          23          Then you became visiting associate professor
24          Has your license ever been suspended?               24   of law at Washburn University Law School in Topeka,
25      A   No.                                                 25   Kansas from 1989 to 1991?

                                                     Page 27                                                               Page 29
 1      Q Have you ever been the subject of any                  1         A   No.     Before that I went to the University of
 2   disciplinary proceedings in any state where you were        2   Pittsburgh, School of Law and I taught there for a
 3   licensed to practice law?                                   3   year.
 4      A   No.                                                  4         Q   Right.
 5      Q   Now, I'd like to go through some of these            5         A   It's a little bit confusing.     I apologize.
 6   entries in your c.v.                                        6         Q   No, that's fine.
 7          First, is this a current, accurate c.v. for          7         A   Academic life is sometimes nomadic, and this
     your work and professional history?                             was a nomadic period of my life.
 9      A   I believe it is to the best of my ability.           9         Q   All right.
10   As you can tell I have a little trouble remembering        10      A So I went from Northern Illinois, I spent a
11   the past and exactly when I started and finished           11   year as a visiting associate professor in Pittsburgh,
12   certain things, but to the best of my ability it's         12   and then the year after that I went to work for a
13   accurate.                                                  13   plaintiff's law firm in the Kansas City area.        That
14      Q   Okay.                                               14   may not be on the c.v. either.
15          I want to discuss some of the entries, not all      15         Q   You joined the dark side, the white-light
16   of them. I think we can discuss off the record your        16   side.
17   being a certified yoga instructor and having advanced      17             Shamberg Johnson is that a plaintiff's firm?
18   ability in the French language.   We'll try to keep to     18         A   Uh-huh.
19   the germane topics on this.                                19         Q   Yes?
20          You graduated Boston College of Law.    Can you     20         A   Yes.
21   tell us when?                                              21         Q   Okay.     All right.
22     A 1980.                                                  22          Any of the courses that you've taught did any
23      Q   Okay.                                               23   of them involve product liability?
24          And just out of law school, according to your       24      A Involve? Certainly in federal jurisdiction
25   C.V., you took several teaching positions at various       25   and in conflicts and in civil procedure there would


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 26..29
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 10 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                    Page 30                                                           Page 32
 1   be interesting problems that derived from products         1      Q   And according to your resume you were of
 2   liability cases, but I did not teach torts which          2    counsel of that firm from 1990 to 1991?
 3   would be where products liability would be covered,       3      A    Correct.
 4   so the answer is related, yes but on the nose, no.        4      Q    It says you worked on commercial litigation
 5      Q   So if there was a product liability lawsuit         5   during that tenure at McDowell, Rice?
 6   that involved an intriguing issue of conflicts or          6     A    That's right.
 7   federal jurisdiction it would arise in that                7      Q   All right.
     capacity, not actually teaching the nuts and bolts of                 And then according to your resume, you joined
 9   the area of product liability; is that correct?            9   Sprint company, and you spent a long period of time
10      A   Correct.                                           10   at Sprint?
11      Q   All right.                                         11     A    Yes.
12          Do you have any -- you went to Brandeis            12     Q    Yes.     All right.
13   University, correct?                                      13          And your resume lists your areas of where you
14     A Correct.                                              14   worked for Sprint.     You worked at Sprint in various
15      Q   Okay.                                              15   capacities, is this correct from 1992 through 2001;
16          Do you have any degree in engineering?             16   is that accurate?
17      A   No.                                                17      A   That sounds right.
18      Q   Take any engineering courses?                      18      Q   Okay.
19      A   At Brandeis, no.                                   19          And your last job at Sprint you were the vice
20      Q   Anywhere?                                          20   president for strategy and online marketing?
21      A   I've taken some courses and training related       21      A    Correct.
22   to safety and warnings which is a subject broadly         22      Q   And you left Sprint in 2001?
23   within engineering but no, no other training in           23      A   I can't remember if it was 2001 or 2002.     The
24   engineering, formal.                                      24   c.v. says 2001.     I probably did that with a calendar
25      Q   Okay.                                              25   in front of me and came up with that date.

                                                     Page 31                                                          Page 33
 1          So you were, back in the late '80s, an              1      Q   Okay.
 2   associate at the Shamberg law firm in Kansas City,         2      A   So I would go with 2001.
 3   correct?                                                   3      Q   Okay. Fine.
 4      A   Correct.                                            4          Now is there a reason why you left Sprint?
 5      Q   Was that a full-time position?                      5      A   Yes.
 6      A   Yes, sir.                                           6      Q   The reason?
 7      Q   You actually tried cases in that capacity?          7      A   The dot-com bubble burst and with it telecoms
        A   I was an associate. I supported other people            were thrown into a state of general disarray.     Sprint
 9   trying oases.                                              9   was involved at the time the merger with MCI
10      Q   Okay.                                              10   WorldCom, so as a result it appeared that we were
11          And according to your resume, you had              11   going to be -- Sprint would be decreasing its
12   plaintiff's oases in the area of product liability        12   personnel.
13   including aviation, pharmaceuticals, firearms, and        13          And as a result of the dot-com bubble bursting
14   also medical malpractice cases, correct?                  14   and a general decline in telecomm Sprint offered
15      A That is correct.                                     15   packages that were very attractive to try to get a
16      Q And in medical malpractice cases you were            16   little bit lighter.
17   involved in cases against doctors and hospitals?          17          I decided that I wanted to be a general
18      A   That is correct.                                   18   counsel somewhere if I could accomplish that or
19      Q   All right.                                         19   return to the practice of law, and that's what I
20          Then you moved on to the McDowell, Rice &          20   did.
21   Smith law firm in Kansas City for a short period of       21      Q   So you took the severance package that was
22   time?                                                     22   offered you?
23      A While working at Washburn I consulted with           23      A Correct.
24   McDowell, Rice and then I joined them for a short         24      Q And you left?
25   period of time.                                           25      A   I did.


www.husehy.com                    Uuseby, Inc. Regional Centers                      800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ Nevr York ~ Houston ~ San Francisco Pages 30..33
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 11 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                                                                                       Page 36
 1      Q   Sprint I take it did not merge with MCI               1   I went to ray e-raail and I looked for the earliest
 2   WorldCom, correct?                                           2   e-mails which frankly the Klorczyk case was one of
 3      A   That's correct.                                       3   the first cases I began to work on, and I found
 4      Q   Did you -- once that became known did you go         4    e-mails going back to August of 2015.
 5   back to Sprint?                                              5             Now, you know, it seems like it was longer ago
 6      A   No.                                                   6   than that, but maybe it was only August of 2015, and
 7      Q   And then, I'll just go faster here, for a             7   the first major activity in that case was that I came
     period of time you were of counsel to the Kansas City            to Connecticut to come to a conference with the
 9   law firm of Polsinelli -- that's P-O-L-S-I-N-E-L-L-I,        9   magistrate and to work out certain discovery issues.
10   Shalton & Welte, W-E-L-T-E?                                 10   So the e-raail would indicate to me that it was August
11      A   Welte.                                               11   2015.
12      Q   Welte, correct?                                      12      Q      Okay.
13      A   Now known just as Polsinelli.                        13             And I want to go through several of the bullet
14      Q   Right. And the areas of law that you                 14   points on your c.v. that listed as part of what
15   practiced at that firm are listed on your c.v.,             15   you've done at Shinn Fu of America.
16   correct?                                                    16      A      Uh-huh.
17      A   Correct. Yes.                                        17      Q      When you became general counsel to Shinn Fu of
18      Q   And they did not include product liability           18   America did you leave your position of counsel to
19   defense work?                                               19   Polsinelli firm?
20      A I don't believe I was involved as an attorney          20      A      I did.
21   of record on any products liability cases during ray        21             Did you ever retain the Polsinelli firm for
22   time at Polsinelli.                                         22   any defense work on behalf of SFA, MVP, or SFT?
23      Q   Was Shinn Fu America a client of Polsinelli          23      A      Yes.
24   during this period of time 2002-2004?                       24      Q      Did that include the Raymond action?
25      A   No.                                                  25      A      No.

                                                       Page 35                                                                Page 37
 1      Q   MVP or SFC were they clients?                         1      Q      Did that include any product liability
 2      A   No.                                                   2   actions?
 3      Q   Sears?                                                3      A No.
 4      A   No. I don't know if Sears used Polsinelli in          4      Q      Okay.     So let's go through this.
 5   some other capacity, but as far as I know. Sears was         5          Let's go to the top one and I'm going to ask
 6   not a client of Polsinelli.                                  6   you a couple of questions on that, maybe more than a
 7      Q   Okay.                                                 7   couple.
            And then we'll go to the -- I've been going                  A      Okay.
 9   backwards. Now I'm going to the first page of your           9      Q      The first bullet point says you were chief
10   resume                                                      10   legal officer for a multinational group of affiliated
11      A Okay.                                                  11   companies with headquarters in Taipei, Taiwan and
12      Q -- where you have two entries.     You're of           12   D.S. headquarters in Kansas City.
13   counsel to Erickson Kemell, which I'll talk about,          13          Can you please identify the multinational
14   and you also have really which is most germane to           14   group of affiliated companies you're referring to in
15   this action you're general counsel to Shinn Fu              15   your C.V.?
16   Company of America, and you have it 2004 to 2012 and        16      A      We would refer to it as the Shinn Fu Group,
17   then slash and then you write 2015 to present?              17   but there is a group of companies.        Each with a
18      A   Uh-huh.                                              18   separate legal identity, that have locations in
19      Q   Just to clarify --                                   19   Europe, Canada, United States, Australia, Taiwan,
20      A   Uh-huh.                                              20   China, and there's also an entity in Hong Kong that
21      Q   -- you had earlier said you believed in August       21   is a major customer which is also affiliated but not
22   of 2014 you rejoined as general counsel.   If you're        22   in an ownership manner at all.
23   resume says 2015, do you -- do you have any better          23      Q      The Hong Kong entity is that MVP?
24   recollection of which is the accurate one?                  24      A      Is MVP.
25      A Let me describe what I did to ascertain that.          25      Q      And the Taiwan entity is that SFT?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 34..37
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 12 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 38                                                          Page 40
 1      A    Correct.                                              1          And the same question for the period of 2004
 2      Q    And is the China entity one of the defendants         2   to 2012:     What was your relationship legally or as an
 3   who you are not representing today but still a                3   attorney during that period of time with SFT?
     defendant in the case Wei Fu, W-E-I F-U?                      4     A    Okay.
 5      A It would be one of them. Of course Wei Fu is             5          With SFT -- oh, and I should add for MVP also
 6   now defunct.                                                  6   if there were trademark or patent filings that MVP
 7      Q    When did it become defunct?                           7   was doing, I would help expedite those filings, and I
        A I believe it wrapped up its business -- the                  would say it would be the same for SFT during that
 9   corporate -- the corporate entity I believe is still              period and what I would do is be assigned to specific
10   extent, but Wei Fu has wrapped up its business in            10   issues. SFT had -- had and has more of a -- how can
11   China, and I believe that was the beginning of last          11   I put it? --a commercial business that required more
12   year.                                                        12   contract work, and therefore I would also do quite a
13      Q    So that would be early 2017?                         13   bit of commercial support, commercial law support,
14      A    I believe so.                                        14   for SFT.
15      Q     When did it stop producing jack stands?             15      Q   And did that change in 2015? Become more
16      A    I cannot give you the date, Mr. Edinburgh,     I     16   involved? Less involved?
17   just don't know exactly when they shut down                  17      A I would say it was generally the same except
18   production there, but it has been for more than a            18   that SFT retained another -- started to retain
19   year.                                                        19   another attorney in Taipei who is well versed in a
20      Q    Now, you say you were chief legal officer.           20   lot of the Asian commercial issues that arise and as
21   Were you a chief legal officer during the period of          21   a result I did not see as many commercial
22   time from 2004 to 2012 for MVP?                              22   transactions in 2015.
23      A    I would say no.   I did some legal work for          23      Q How about for any transactions or legal work
24   them, but I would not say that I was their go-to             24   that involved the United States of America were you
25   lawyer back then.                                            25   the go-to lawyer for SFT?

                                                        Page 39                                                          Page 41
 1      Q    How about from 2015 to the present?                   1      A Generally I would expect that I would be
 2      A    I would say yes, to a greater extent.                 2   involved in those matters.
 3      Q    All right.                                            3      Q   Okay.
 4           Were you chief legal officer for SFT during           4          You indicated that in your c.v. you call these
 5   the period 2004 to 2012?                                      5   companies a group of affiliated companies?
 6      A I would have the same answer:      No.                   6      A   Uh-huh.
 7      Q    For Wei Fu, same time period?                         7      Q   What did you mean by that?
        A    No.                                                          A   I mean they work together.     They each have
 9      Q    So when you -- how about from 2015 to the             9   their own roles, but they are related in terms of
10   present for SFT?                                             10   either buy-and-sell relationships or
11      A I would say only on U.S. matters.                       11   raarketing-and-sales relationships or in the case of
12      Q The answers you just gave is that a                     12   SFT in a parent-subsidiary role with regard to some
13   clarification of your entry where you say you were           13   of the entities in the network.
14   chief legal officer for this multinational group of          14      Q   So is it correct that when -- you've seen and
15   affiliated companies?                                        15   been present and seen the testimony at the other
16      A    Yes.                                                 16   depositions. You know that the SFA witnesses have
17      Q    What legal role did you play with respect to         17   said SFT was 100 percent owned by SFA; is that
18   MVP during the period 2004 to 2012?                          18   accurate?
19      A    I would work with MVP on specific usually            19      A To the best of my knowledge it is.
20   claims or litigation matters that arose from the             20      Q And that was during this entire period we're
21   products liability area, and I would advise MVP upon         21   talking about when you were general counsel?
22   request on certain commercial issues that might arise        22      A   No.     There was a period of time where SFT did
23   with regard to their business in the U.S.                    23   not own 100 percent of SFA's stock.
24      Q All right. We'll go into some of that in a              24      Q When was that period?
25   bit.                                                         25      A That was in the 2000s, and I would have to go


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 38..41
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 13 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 42                                                           Page 44
 1   back and check, but I believe it was sometime in 2009         1      Q   Okay.
 2   or '10 that Shinn Fu Taiwan purchased some additional         2          And does that include all product liability
 3   stock and obtained all or virtually all of Shin Fu            3   claims brought against SFA -- withdrawn.
 4   America's equity.                                             4            When you say you handle all litigation
 5     Q I'm not going to belabor this because we have             5   including products liability, does that include any
 6   a lot of other areas --                                       6   lawsuits when there's a product liability claim
 7      A    Right.                                                7   brought against SFA?
        Q    -- to go into, but prior to purchasing the                   A     Yes. Now, yes.
 9   additional stock during this time period that you             9      Q     All right.
10   just testified to how much of Shinn Fu America did           10            Does that include product liability claims
11   SFT own?                                                     11   brought in the United States against MVP, you handle
12      A Again, I would not like to be held to a                 12   those?
13   specific number, but I believe it was about 80               13      A     Generally, yes.
14   percent.                                                     14      Q     Same question for -- I'm sorry -- for SFT.       If
15      Q Was the rest of the company owned by the Hung           15   SFT is named a defendant in.a United States lawsuit
16   or Huang family?                                             16   where there's a product liability claim, you handle
17      A There were some nonfamily members that owned a          17   that litigation?
18   percentage of the stocks.                                    18      A     That has been the case.
19      Q And they were bought out by SFT during this             19      Q When you say "handle," are you in charge of
20   time period that you described?                              20   defending the lawsuit on behalf of SFA or MVP or
21      A I believe so.                                           21   SFT?
22      Q    All right.                                           22      A     Well, it indicates --
23           You indicate that this national group of             23                 MR. BROWN:   Well, object to form because
24   affiliated companies was headquartered in Taipei,            24   I'm not quite sure what that means.
25   correct?                                                     25               MR. EDINBURGH: Well, he used the word

                                                        Page 43                                                         Page 45
 1      A    Yes.                                                  1   "handle.     I'm trying to get a little bit more meat
 2      Q    Was that the headquarters for SFT?                    2   on the bone as --
 3      A    Correct.                                              3               MR. BROWN:     Yeah.
 4      Q    And was that the headquarters for all the             4                 MR. EDINBURGH:     --to what handle means.
 5   entities that were part of the affiliated group of            5                 MR. BROWN:   Okay.   I'll agree with that
 6   companies?                                                    6   and in charge of defending, I'm not sure is any more
 7      A At Shinn Fu America they do not refer to                 7   descriptive, but I'm objecting to form.
     Taipei as headquarters.   They refer to Kansas City as              A Well, as you see in the next sentence,
 9   headquarters.                                                 9   Mr. Edinburgh, it's a very close partnership of
10      Q For the United States?                                  10   outside counsel.    I don't litigate these cases
11     A When someone says in the building or if                  11   directly myself.    I work closely with outside
12   you're traveling you -- employees will say I'm going         12   counsel.
13   to headquarters, they mean I'm returning to Kansas           13         So by "handle I really mean litigation
14   City.                                                        14   management. That's the modem term that would be
15      Q    All right.                                           15   used.
16      A    They see Kansas City as their -- the center of       16   BY HR. EDINBURGH:
17   their county seat so to speak.                               17      Q     Well, in terms of management, if decisions
18      Q    Okay.                                                18   have to be made, as they often have to be made in the
19           I'm going to go down to the fourth bullet            19   lawsuit, somebody's got to decide --
20   point which says, "Handle all litigation including           20      A     Uh-huh.
21   products liability"?                                         21      Q     -- are you the decider?
22      A    Uh-huh.                                              22      A     No, I'm not.
23      Q    And that of course would include the lawsuit         23      Q     You don't decide any aspect of the case when
24   that brings us all here today, correct?                      24   decisions have to be made?
25      A    Yes, sir.                                            25     A No, I don't. I consult with my client.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 42..45
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 14 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 46                                                          Page 48
 1     Q    Who does?                                           1   with the statement.     I just want to know the basis
 2     A    I give my client a recommendation and then my       2   for it.
 3   client and I, in consultation with outside counsel,        3      A The National Highway Traffic Safety
 4   reach a conclusion with regard to the issue that is        4   Administration Act gives total jurisdiction over
 5   on the table.                                              5   automotive equipment and the safety of such devices
 6      Q You indicated -- all right.       Fair enough.        6   to the NHTSA, the National Highway Traffic Safety
 7          When you say you handle litigation, do you          7   Administration.
     also handle pre-litigation matters such as complaints                 The Consumer Products Safety Commission has
 9   which have not yet matured into lawsuits?                  9   recognized this limitation on their jurisdiction in a
10      A   Yes.                                               10   series of cases and opinions by their general
11      Q   And are you involved in the investigation of       11   counsel. As a result in the very rare circumstance
12   those claims?                                             12   where there is an inquiry from the CPSC on autonmtive
13      A Sometimes.                                           13   lifting equipment, it is -- it is standard or in
14      Q Not just managing them but you yourself are          14   those very rare occasions, I write a short response
15   actually involved in the investigation?                   15   to them reminding them that they do not have
16      A   In certain cases, yes.                             16   jurisdiction, and then I usually either receive an
17      Q   Product liability actions?                         17   acknowledgment of that, or I do not hear from the
18      A   In some products liability actions.                18   CPSC again.
19      Q   Jack stand oases?                                  19      Q Do you have a file in your office containing a
20      A   In some of them it has happened.                   20   CPSC inquiry and the response thereto?
21      Q   You indicate in a bullet point you assure          21      A     There is -- there would be an electronic or a
22   regulatory compliance and there's a bunch of              22   paper file somewhere.
23   initials which stand for various, I take it, federal      23      Q     In those CPSC inquiries, do they refer to
24   agencies?                                                 24   particular incidents that gave rise to their request
25      A Uh-huh.                                              25   to you and SFA?

                                                    Page 47                                                           Page 49
 1      Q   One of them is the Consumer Product Safety          1      A     Sometimes there's very general -- there's only
 2   Commission or CPSC; is that correct?                       2   been one I want to note.    There's only been one that
 3      A   Correct.                                            3   I can recall involving a jack stand, and I think it
 4      Q   Are you involved in any -- has the Consumer         4   was just a general inquiry in the nature of we had a
 5   Product Safety Commission ever made any inquiries or       5   consumer complaint about this jack stand. There was
 6   investigation with respect to jack stands that were        6   no injury in this matter, and can -- and I don't
 7   made, contributed, or sold by SFA, MVP or, SFT?            7   remember exactly what they asked for because my brain
        A   Yes.                                                    went immediately to you guys have no jurisdiction, so
 9      Q   When?                                               9   I don't remember the substance of the request.
10      A   It was before 2010.                                10      Q You have a general familiarity with the
11      Q   Fair enough. That gives us a long period of        11   document production given by the non-Sears defendants
12   time nevertheless.                                        12   by the Shinn Fu defendants in this case?
13          Do you have a range of time? You gave us a         13      A     Yes.
14   ceiling.   What about the floor?                          14      Q     Have these CPSC requests and responses been
15      A   Well, it had to be after 2004, so sometime         15   provided?
16   between -- I would say it was somewhere around 2006       16      A     The one that we were just discussing was.
17   if I had to place that.                                   17      Q     All right.
18      Q And what was the nature CPSC inquiry or              18            You mentioned another federal agency, the
19   investigation?                                            19   NHTSA?
20      A   We never got to the substance of it because        20      A     Yes.
21   the CPSC has no jurisdiction over jack stands.            21      Q Has the NHTSA made any inquiries, conducted
22      Q Was that a -- what is that based on, what you        22   any investigation with respect to jack stands
23   just said? Were they given a legal memo to that           23   directed to SFA?
24   effect? Did they acknowledge it or not?                   24      A No, not to my knowledge.
25          I mean you made a statement. I'm not arguing       25      Q And, again, you're currently of counsel to the


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 46..49
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 15 of 46

                   FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 50                                                          Page 52
 1   Erickson Kemell firm, right?                               1      Q   Were you involved in the wording or language
 2      A Correct.                                              2   of any jack stand manuals?
 3      Q And the top entry of your c.v. reflects that,         3     A    For any of the entities?
 4   correct?                                                   4     Q    Well, it lists -- do it for any of the
 5      A   Yes.                                                5   entities, yes, and then you tell me -- I could ask
 6      Q   And it reflects the area of legal practice you      6   you separately for each.
 7   do with that firm?                                         7      A   I was involved, yes.
        A   Yes.                                                       Q   Okay.
 9      Q   All right.                                          9          For which entities?
10          I also want to mark the Erickson Kemell            10      A   It's the manufacturing entities that have the
11   website entry for you.                                    11   obligation to publish the manuals.
12      A   Okay.                                              12      Q And the manufacturing entities with respect to
13                                                             13   -- all right.     I'll be even more specific so we'll
14                       (Plaintiff's Exhibit 5, Printout      14   keep it on the straight and narrow.
15                      from Erickson Kemell's website,        15          You're familiar with the Shinn Fu America
16                      was marked for identification.)        16   Pro-Lift brand?
17                                                             17     A Uh-huh.
18                  MR. BROWN;   Is this 5?                    18      Q   Model T6904?
19                  THE COURT REPORTER;   Yes.                 19      A   Uh-huh. Yes, sir.
20      A   (Witness reviews document.)                        20      Q   Were you involved at all in the preparation of
21   BY MR. EDINBURGH:                                         21   the owner's manual for that jack stand?
22      Q Have you seen 5 before, your website entry at        22      A   No, I do not believe I was.
23   the Erickson Kemell website?                              23      Q   Did you have to approve its contents?
24      A   I liave seen it.                                   24      A   No, I did not.
25      Q   Is what they say generally accurate?               25      Q   Did you draft any of the language?

                                                     Page 51                                                       Page 53
 1      A   I think it's a little out of date, but it's         1      A   No.
 2   accurate.                                                  2      Q   There's also a Sears Craftsman 50163 model
 3      Q   Okay.                                               3   jack stand.     Are you familiar with that --
 4          Part of what they say here is they say you          4      A   Yes.
 5   have knowledge of regulatory issues involving the          5      Q   -- designation?
 6   National Highway Traffic Safety Administration?            6      A   Yes.
 7      A   Uh-huh.                                             7      Q   Were you involved in the preparation of the
        Q   Other than jack stands, are there any other --          owner's manual for that jack stand?
 9   and, again, I'm not going to spend a whole lot of          9      A   I do not believe so.
10   time on it -- but is there any other products that        10      Q   Were you involved in approving the contents of
11   you've been involved in which fall under the rubric       11   that manual?
12   of regulatory issues involving the National Highway       12      A I do not believe so.
13   Traffic Safety Administration?                            13      Q   Okay.
14      A   Yes.                                               14                  MR. BROWN:   Good time for a break?
15      Q   Can you give me an exanple?                        15                  MR. EDINBURGH;    Absolutely.
16      A   Jacks.                                             16
17      Q   Jacks?                                             17                      (Off the record from approximately
18      A   Yes.                                               18                       10:28 a.m. to 10:36 a.m.)
19      Q   It also said on your website -- on the             19
20   Erickson Kemell website referring to you there's a        20                  MR. EDINBURGH:   All right.     Back on.
21   phrase here "requirements for safety warnings and         21   BY MR. EDINBURGH:
22   other factors involved in consumer information and        22      Q   Mr. Chaykin, have you ever designed any
23   owner's manuals." This is the first paragraph, the        23   product?
24   top paragraph?                                            24      A Not one that was launched commercially.
25      A   Yup.                                               25      Q   Okay.


www.husehy.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 50..53
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 16 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 54                                                        Page 56
 1          Have you ever designed a jack stand?                   1     Q tad some or part of that Shinn Fu America
 2     A    No.                                                    2   would be reimbursed by MVP or SFT depending upon
 3      Q   Okay.                                                  3   how much work you did during that time period for
 4          Do you ever hold yourself out as an expert in          4   them?
 5   product design?                                               5      A    SFT, MVP, Shinn Fu Europe, Shinn Fu Australia,
 6     A    No.                                                    6   Shinn Fu Canada, yes.
 7      Q   Have you ever been involved in any testing of          7      Q    tad you were a salaried W-2 employee of Shin
     jack stands?                                                      Fu America during these years, correct?
 9      A I've observed.     I've never participated.              9      A    Correct.
10      Q   When you say you've observed, I'm not talking         10      Q    Do you personally have any ownership interest
11   about, let's say, tests performed as part of                 11   directly or indirectly in SFA, SFT, or MVP?
12   litigation defense, but in the ordinary course of            12      A    No.
13   business have you observed jack stand testing?               13     Q Now, Ryan Jorgensen and Meghann O'Connor were
14      A   Yes.                                                  14   30(b)(6) witnesses for SFA in this litigation,
15      Q   What type of testing have you observed?               15   correct?
16      A   I've observed testing when I visited the              16      A    Correct.
17   factory at Wei Fu in China, and I've observed spot           17      Q    You were present during the testimony?
18   testing at Shinn Fu Coiipany of America.                     18      A    Yes, I was.
19      Q You've indicated earlier that there's legal             19      Q    Did you personally provide either of those
20   work that you have performed for MVP and SFT.      Who       20   witnesses with information on any topics that they
21   pays for that work?                                          21   testified about?
22      A Each of the entities that was the itipetus of           22      A    No.
23   that particular work.                                        23      Q    Not even on other lawsuits, other claims?
24      Q   Are you -- so do you submit -- do you work on         24      A    No, other than legal consultation that was
25   --do you submit time sheets, for instance, to MVP or         25   between me and my client.

                                                        Page 55                                                                 Page 57
 1   SFT and they pay you based upon those bills?                  1      Q    Right.     I'm not asking about that.
 2     A I submit a master time sheet each month that              2      A    Yes.
 3   would identify the nature of the work done so that it         3      Q    I'm not asking about -- I'm asking about
     can be ascribed to one entity or another.     It does         4   underlying data or facts which provided the predicate
 5   not affect my compensation one way or another how             5   or basis for their responses to certain 30(b)(6)
 6   that is allocated, but I know that it is allocated            6   topics, not legal advice, forget that.      That's
 7   back to the various entities.                                 7   outside the scope, just underlying facts or data
        Q So I understand it, you receive -- during the                about any of these topics including other complaints
 9   years you were general counsel to Shinn Fu America            9   or lawsuits?
10   you received a salary?                                       10      A    I think I reminded Ryan of some facts
11      A Correct.                                                11   regarding some of the claims or cases I knew about.
12      Q tad Shinn Fu Taiwan and MVP would contribute            12      Q Okay. All right. We'll go into those.
13   to that payment depending upon the amount of time you        13           Now you were also in Taiwan recently.        I
14   spent on their work?                                         14   remember I saw you on the screen --
15      A Correct. There would be a charge back --                15      A    Right.
16   Shinn Fu America would advance my salary in a sense,         16      Q --for the 30(b)(6) deposition of Nora Lee for
17   and then there would be intraconpany debits that             17   MVP and for SFT Peter Chang. I ask you the same
18   would result in a distribution or a charge system            18   question:     Did you supply data or information,
19   that was related to the amount of work that I did for        19   factual information, to either witness to allow them
20   each entity in that month.                                   20   to testify on topics as their respective 30(b)(6)
21      Q And was that an allocation of cost between the          21   witnesses?
22   entities?    In other words, you received your monthly       22      A    No.
23   or biweekly check from a Shinn Fu America account; is        23      Q    The relationship that you personally had with
24   that correct?                                                24   Shinn Fu Taiwan was that reduced or -- well, was that
25      A   Correct.                                              25   reduced to any type of written document?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 54..57
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 17 of 46

               FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                            Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 58                                                     Page 60
 1     A    No.                                                 1   4-ton ratchet pawl design jack stand?
 2     Q    The relationship you had with MVP, the legal        2      A Omega brand carries under the brand familiar
 3   relationship that you've already testified to, was         3   ratchet style jack stands.
 4   that reduced to any type of written document?              4      Q Do they carry a 4-ton model?
 5     A    No.                                                 5      A To the best of my knowledge the only 4-ton
 6     Q    Did SFA and SFT, during the years you were          6   jack stand is a Sears jack stand.
 7   general counsel, have any written agreement between        7      Q    Okay.
     them concerning their relationship in any manner?                      Did Omega produce a 3-ton jack stand ratchet
 9      A No, not that I'm aware of, but it is possible         9   pawl?
10   that there's an agreement of which I'm not aware.         10      A    I believe that Omega has in its catalog a
11      Q   Okay.                                              11   3-ton ratchet style jack stand.
12          Obviously you can't testify --                     12      Q    6-ton ratchet style?
13      A   Right.                                             13      A    6-ton is another common level of capacity.
14      Q   -- as to an agreement you're not aware of?         14      Q    That Omega sells?    I mean it was sold under
15      A   So to the best of my knowledge, no.                15   the Omega brand, correct?
16      Q   Okay.                                              16      A    Yes.
17          Did you in the course of preparing for today's     17      Q    Is Omega a DIT brand?
18   deposition make any inquiries into any agreements         18      A    No.
19   that exist between SFA and SFT? And I'11 even limit       19      Q    What is -- what is the intended market for
20   it with respect to jack stands.   So limited, can you     20   Omega jack stand products?
21   respond?                                                  21      A    Car mechanics.
22      A Yes, and there were none.                            22      Q    Let me continue.
23      Q   Let me just go through this and if the answer      23      A    Sure.
24   is no just tell me.                                       24      Q    Did SFT and SFA have a agreement written or
25          Did the SFA and SFT have any agreements in         25   otherwise or oral in which SFT would review the

                                                    Page 59                                                        Page 61
 1   which SFA needed Shinn Fu's approval SFT's approval        1   design of the jack stand sold by SFA under any of its
 2   for each type of model jack stand SFA sold under any       2   brand names?
 3   of its brand names?                                        3      A I can't answer that question, It's a question
 4      A Can you repeat the question?                          4   that is not consistent with the way the business is
 5      Q   Sure. It was kind of lengthy.                       5   done.
 6          Did SFA and SFT have any agreement in which         6      Q    Okay. Let me rephrase it then.
 7   SFA needed SFT's approval for each type model jack         7           With respect to the Pro-Lift Model T6904 was
     stand which SFA sold under any of its brand names?             there any agreement in which SFT played any role in
 9      A   Written agreement or oral agreement or              9   the design of that model jack stand?
10   either?                                                   10      A    I do not believe SFT designed the 6904.      I
11      Q Either.                                              11   believe it was designed at Wei Fu.
12      A   I would have to answer yes.                        12      Q    Okay.
13      Q   Okay.                                              13           Well, I'm not asking where they designed it.
14          And what type of agreement was there?              14   Specifically by agreement, did they review the
15      A   SFA if it were -- a lot of the brands were         15   design, have authority to approve it, modify it?
16   owned by Shinn Fu Taiwan, so before SFA could put a       16      A    Well, your question was:    Did they tell SFA
17   Shinn Fu Taiwan brand on a product, it needed to make     17   what to do about this, isn't it?
18   sure that SFT was okay with extending the brand.          18      Q    Yes.
19      Q   Let me ask you about the Pro-Lift brand.           19      A    No.
20      A   That's not an SFT brand.                           20      Q    By agreement, written or oral, did SFT
21      Q   Can you give me an exaitples of what were the      21   exercise any control over any aspect of the jack
22   SFT brands that SFA sold, and this is with respect to     22   stand business of SFA?
33   jack stands?                                              23      A Control? What do you mean by control?
24      A I believe Omega is an SFT brand.                     24      Q    Decisions on marketing, advertising, budget,
25      Q Did Omega market or sell, prior to 2011, a           25   customers, nature of the product being sold, the jack


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franeisco Pages 58..61
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 18 of 46

               FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                            Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 62                                                           Page 64
 1   stand product being sold.                                 1   now, not all of them.
 2      A You do understand that SFA orders its jack           2               MR. BROWN:   Do you need copies made,
 3   stands from SFT, don't you?                               3   Howard?
        Q I was not clear on that based on prior                               MR. EDINBURGH:   I'll see.
 5   testimony.                                                5               The next number is 6.     I'll identify it
 6          Did that include the Pro-Lift model jack           6   Chaykin 6 will be SFA 6 marked on 5-24-16 as to sales
 7   stands?                                                   7   representative agreement between Shin Fu Cortpany of
        A It doesn't include all of them.      Some of them        America and MVP (H.K.) Industries including the
 9   would be ordered from MVP.                                9   amendments to that agreement.
10     Q Would the Pro-Lift be ordered -- was the             10
11   Pro-Lift model jack stands ordered by SFA from MVP?      11                   (Plaintiff's Exhibit 6, sales
12     A    I believe so.                                     12                   representative agreement between
13     Q    Now, SFA has a website, correct?                  13                   Shin Fu Company of America and MVP
14     A    Correct.                                          14                   (H.K.) Industries including
15     Q    And it did have a website during the years you    15                   agreement amendments, was marked
16   were general counsel?                                    16                   for identification.)
17      A Uh-huh.                                             17
18      Q   Yes?                                              18               MR. EDINBURGH:   The next document will be
19      A   Yes, sir.                                         19   Chaykin 7, and these the Sears Universal Terms and
20      Q   Did you play any role in the design or content    20   Conditions referred to at times as the UTC for MVP
21   of the website?                                          21   and that is dated October 12, 2006.
22      A My role with regard to the website was to make      22
23   sure the copyright notice was correct, and that was      23                    (Plaintiff's Exhibit 7, Sears
24   about it.                                                24                   Universal Terms and Conditions,
25      Q By agreement, written or otherwise, did SFT         25                   dated October 12, 2006, was marked

                                                    Page 63                                                            Page 65
 1   have any input, control, or approval of the contents      1                   for identification.)
 2   of the SFA website?                                       2
 3      A To the best of my knowledge no.                      3               MR. EDINBURGH:   The next document will be
 4      Q Are you aware of any agreements defining the         4   Chaykin 8. Chaykin 8 is the Sears Accelerated Line
 5   business relationship between SFT and MVP?                5   Review Agreement with MVP I just want to get the date
 6      A   I am not.                                          6   for that, and that's December 11, 2006.
 7      Q   Did you work for SFA when you were general         7
     counsel under a written employment contract?                                   (Plaintiff's Exhibit 8, Sears
 9      A   No.                                                9                   Accelerated Line Review Agreement
10      Q   Did any of the senior managers or officers of     10                   with MVP, dated December 11, 2006
11   SFA work pursuant to a written employment contract?      11                   was marked for identification.)
12      A I do not know.                                      12
13      Q Did you have any agreement in the form of a         13               MR. EDINBURGH:  And the next document is
14   legal retention or retainer letter or document with      14   Chaykin 9 is the Sears/MVP Universal Terms and
15   respect to yourself and SFT or MVP?                      15   Conditions dated May 4th, 2007.
16      A   No.                                               16
17      Q   All right.                                        17                    (Plaintiff's Exhibit 9, Sears/MVP
18          At this point I want to mark some of the          18                   Universal Terms and Conditions,
19   agreements that have been previously marked between      19                   dated May 4th, 2007, was marked for
20   Sears and MVP and between MVP and SFA --                 20                   identification.)
21      A   Okay.                                             21
22      Q   -- and ask you certain questions on those         22               MR. EDINBURGH:   And I would just note
23   documents.                                               23   that all these agreements were previously marked at a
24      A Great.                                              24   prior deposition, so they will be parallel marked
25              MR. EDINBURGH:   We're one short.    Now,     25   today.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 62..65
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 19 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                       Page 66                                                            Page 68
 1                  tad finally on these series of questions      1     Q       Did you draft it on behalf of MVP?
 2   I have the Sears UTC agreement with Shinn Fu Coitpany        2     A    No.
 3   of America, dated August 2, 2012.                            3     Q    Did MVP have anyone, any legal representative
 4                                                                    or attorney review, the agreement on their behalf?
 5                      (Plaintiff's Exhibit 10, Sears UTC        5     A       I do not know.
 6                      agreement with Shinn Fu Company of        6     Q       Did you negotiate this agreement with anyone
 7                      America, dated August 2, 2012, was        7   on behalf of MVP?
                        marked for identification.)                      A I did not negotiate this agreement.
 9                                                                9      Q Who did?
10                  MR. EDINBURGH;    I have three instead of    10     A       Steven Huang on behalf of Shinn Fu America.
11   four.   Are you --                                          11     Q    And on behalf of MVP?
12                MR. BROWN;      I can to do it without it.     12             My memory is that it was Tony Choi.
13   I’m sure it's the same as all the other ones.               13     Q    And were you tasked with putting their
14               MR. EDINBURGH;   Yeah, it's just the date       14   agreement in writing?
15   is different.                                               15      A I was tasked, yes.
16                  MS. TROTTA;   You owe me, Howard.            16     Q       Were you given any written documentation as to
17   BY MR. EDINBURGH;                                           17   what the agreement should contain?
18      Q I'm reminded that I forgot to ask you one              18     A       No.
19   question on the prior series, and then I'll go with         19     Q       Were you verbally told what the agreement
20   the contracts.                                              20   should contain?
21          Was there any agreement in writing or orally         21     A       Yes.
22   between SFT and Wei Fu with respect to the design of        22     Q       Was this agreement drafted in contemplation of
23   the T6904 jack stand?                                       23   MVP entering into an agreement to sell products to
24      A    I do not know.                                      24   Sears under the Sears Craftsman brand?
25      Q    Did you make any inquiry in preparation for         25      A That was just one purpose of it.

                                                  Page 67                                                                 Page 69
 1   today concerning that topic?                                 1      Q      Was it the primary purpose?
 2      A I did not because I'm not representing Wei Fu           2      A      I can't say for sure.
 3   at all, and it would not have occurred to me to ask          3      Q      I just want to go through some of the entries
 4   that.                                                        4   if I could with you.
 5      Q    Okay.                                                5          Stick on page 3336, the first page.
 6           Did you make any inquiry to anyone at SFT?           6      A      Uh-huh.
 7      A    No.                                                  7      Q      tad according to the agreement SFA was MVP's,
        Q    I not asking whether you inquired of Wei Fu --           quote, unquote, representative, correct?
 9      A    Right.                                               9      A      At this time, correct.
10      Q    --of SFT?                                           10      Q      Correct.
11      A    That's correct.                                     11             And the market area is defined as the United
12      Q    All right.                                          12   States?
13           Let me go with what's previously been marked        13      A      Yes, and Central America.
14   as SFA 6 and marked today, the sales representative         14      Q      And Central America. Okay.
15   agreement with Shinn Fu Company of America and MVP          15             Did the goods that were included -- or the
16   Industries and that's been produced to us as SFA            16   goods or products that are included in this agreement
17   Bates numbered --                                           17   include jack stands?
18      A    3336.                                               18      A      Yes.
19      Q    -- 3336 through 3339, four-page document.           19      Q      It says responsibility of sales agents, you
20   Have you seen this document before?                         20   have paragraph 1 and you have subparagraphs A, B, and
21      A    Yes.                                                21   C, correct?
22      Q    Did you prepare it?                                 22      A Correct.
23      A    I drafted it.                                       23      Q As worded, did A, B, or C contenplate SFA
24      Q    Did you draft it on behalf of SFA?                  24   being involving with Sears as a customer?
25      A    Yes.                                                25      A      The agreement did not call out specific


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 66..69
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 20 of 46

                    FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                 Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 70                                                                  Page 72
 1   customers that would be visited or for which SFA                1   particular prices to MVP.
 2   would act, but certainly Sears was a customer in                2      Q      And that's with respect to jack stands
 3   the DIY area and they're not excluded, whether an               3   correct?
 4   actual business operations they were visits to Sears            4      A It would include jack stands.
 5   or not, I do not have that knowledge, I believe                 5      Q      Paragraph 9 indicates that SFA will provide
 6   there was.                                                      6   MVP with information regarding new product ideas and
 7      Q     Simultaneously to this agreement being drafted         7   market trends and may recommend ideas for new
     and signed was there also at the time an                            products to MVP.
 9   understanding at that time that Sears was negotiating           9          Was the 4-ton Sears Craftsman jack stand one
10   either with SFA or MVP or with both for MVP to supply          10   of those products that SFA recommended or provided
11   Sears with Sears Craftsman jack stands?                        11   information to MVP?
12      A I don't really understand the question,                   12      A      I do not know, but I don't think so.     The
13   Mr. Edinburgh.      There were many questions within your      13   4-ton jack stand was a Sears-associated product, and
14   question.       It was kind of compound.   Can you try         14   Sears would know what tonnage capacity they wanted on
15   again?                                                         15   their jack stand.
16      Q     Sure.    Fair enough.                                 16      Q      Under paragraph 10 has commissions?
17            When this agreement was being prepared --             17      A      Uh-huh.
18      A     Yes.                                                  18      Q      "MVP will pay to representative commission of
19      Q     --at that time was Sears also negotiating             19   1.5 percent on gross MVP commission sales." Do you
20   with SFA and/or MVP an agreement with respect to               20   see that?
21   MVP furnishing Sears with Sears Craftsman jack                 21      A Yes, I do.
22   stands?                                                        22      Q      Did MVP pay such commission to SFA for the
23      A I would say it would be the and/or part with              23   T6904 jack stands?
24   MVP.     Sears was negotiating with MVP for jack stand         24      A      If T6904 jack stands were sold during the
25   supply as well as other products from MVP.                     25   pendency of this contract then I would expect that

                                                          Page 71                                                     Page 73
 1      Q     Were you part of that negotiation?                     1   that did occur.
 2      A     No.                                                    2      Q Did MVP pay to SFA pursuant to paragraph 10 of
 3      Q     You were not representing MVP?                         3   this agreement a 1.5 commission on the sale of Sears
 4      A      I didn't say I was representing MVP.    They              Craftsman T6103 jack stands?
 5   didn't need representation talking to Sears.        They        5      A I do not check the bookings and the books of
 6   were working a business arrangement with Sears. I               6   SFA so I do not have direct knowledge of it, but I
 7   didn't jump in every time MVP talked to a customer.             7   have no knowledge that it didn't happen.
        Q Well, SFA is not any old customer -- I mean                       Q I shouldn't say T. There's no T. It's just
 9   Sears is not any old customer. It's a major company             9   61 -- I'm sorry. You know what, I gave the wrong
10   in the United States.       I just want to know if you         10   number entirely. I screwed up the number. The
11   were involved --                                               11   number I'm referring to is the 50163. I misspoke the
12      A     No.                                                   12   number.
13      Q   -- that's all.                                          13             Same answer though?
14          Let's go to the next page, 3337, paragraph 5.           14      A      Yes.
15   Paragraph 5 also includes within it under the term             15      Q      What was contemplated in paragraph 20 of the
16   "products" jack stands?                                        16   agreement? Is it just what it says in there that SFA
17      A     Yes.                                                  17   would notify MVP of any claims or lawsuits?
18      Q     All right.                                            18      A      Yes.
19            Let's go to responsibilities of principal.            19      Q      All right.
20   Paragraph 7, 8, and 9?                                         20             Did in fact during this time period SFA notify
21      A Uh-huh. Yes.                                              21   MVP of any claims, lawsuits, or legal action
22      Q Did SFA recommend pricing to MVP for jack                 22   involving jack stands?
23   stands?                                                        23     A I can't remember whether in 2006 there was
24      A SFA provided information regarding prevailing             24   notification to MVP of any lawsuits. I'm sorry.
25   pricing conditions. I don't know if they recommended           25      Q      Does the agreement contain an arbitration


www.huseby.eom                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franeisco Pages 70..73
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 21 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 74                                                           Page 76
 1   clause?                                                       1   Sears a large client of MVP?
 2      A There's no arbitration clause in this                    2               MR. BROWN; Object to form.
 3   agreement.                                                    3     A    Sears is a large buyer. There are other large
 4      Q Did this agreement contain any provision in              4   buyers that MVP had also.
 5   which MVP would consent to the jurisdiction of any            5   BY MR. EDINBURGH:
 6   court in the United States for resolution of any              6      Q You included in your draft in Section 1C that
 7   disputes with SFA?                                            7   SFA would provide to MVP OIPM support.      Tell us what
        A There's no such term in this agreement.                      the initials OIPM stand for.
 9      Q Dispute resolution is covered by paragraph 24,           9      A Owner information product materials.
10   correct?                                                     10      Q   Just does -- I know you said and I don't want
11      A Correct.                                                11   to quibble, but does the M -- there's other testimony
12      Q And that says that any dispute arising out of           12   that the M stood for manual?
13   this agreement will be discussed and resolved by the         13      A   I always use materials for my M.     Materials
14   parties?                                                     14   includes is broader manuals because --
15      A That's what it says.                                    15      Q   Fair enough.
16      Q    And in your view was this an arm's length            16      A   Yeah.
17   agreement?                                                   17      Q   But it does include manuals?
18      A    Yes.                                                 18      A   Yeah.
19      Q    Did any dispute arise out of or relate to this       19      Q   Did OIPM -- did SFA draft the manuals that
20   agreement?                                                   20   accompanied MVP-sold jack stands?
21      A No, no dispute arose.                                   21      A   No.
22      Q You have -- during the period of time this              22      Q   What kind of support did OIPM --
23   agreement was in effect how much commission moneys           23      A   Oh, did MVP?
24   were paid by MVP to SFA concerning jack stand                24      Q   Let me rephrase.      I'm don't want to confuse
25   commissions?                                                 25   the record.    I misspoke.   You gave an answer.   I'll

                                                        Page 75                                                        Page 77
 1      A    I don't know.                                         1   ask another question.
 2      Q    Is that information in existence?                     2          What type of support with respect to OIPMs did
 3      A    I would expect it is.                                 3   SFA provide to MVP pursuant to this agreement?
        Q Let me go to the second amended -- second                4      A   Sometimes customers, especially large
 5   amendment to that agreement which is SFA 3340 and             5   customers, have special requirements or requests with
 6   3341.                                                         6   regard to OIPM, not just the manual but also
 7           Did you prepare this amendment?                       7   including the packaging and other materials. They
 8      A    I did.                                                    need a go between that they can call during U.S.
 9      Q    Did you negotiate this amendment?                     9   hours to transfer that information and knowledgeable
10      A    No.                                                  10   people who could understand what they're getting at.
11      Q    Were you involved at all in discussions with         11          Shinn Fu America would provide that role for
12   either -- withdrawn.                                         12   MVP and that was just not with regard to Sears but
13          Were you advised by SFA and MVP what the              13   with regard to other large direct purchase customers.
14   amendment should contain?                                    14      Q   Okay.
15      A    Yes.                                                 15          And what --in letter A what lab testing
16      Q    And then tasked with reducing it to a                16   services did SFA provide to MVP during the period of
17   writing?                                                     17   this agreement with respect to jack stands?
18      A    Yes.                                                 18      A Upon request of MVP if a customer had a
19      Q    Did this agreement generally concern MVP             19   concern about a particular product the customer might
20   products that were sold under the Craftsman label by         20   ship the product to SFA and upon MVP's request and
21   Sears?                                                       21   direction SFA would carry out the tests that it was
22      A Again, that was just one purpose of this                22   capable of doing at the SFA headquarters in Kansas
23   agreement.     There are many other customers besides        23   City.
24   Sears that bought direct from MVP.                           24      Q Did that include what was previously discussed
25      Q At the time this agreement was in effect was            25   in other depositions in this case the ASME PALD --


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 74..77
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 22 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 78                                                        Page 80
 1     A     It could.                                           1     A    Okay.
 2     Q     -- testing jack stands?                            2      Q    Now, this amendment, the effective date it
 3      A    It could.                                          3    looks like January 1, 2011; is that correct?
 4      Q    Did it?                                            4      A    I believe that's correct.
 5      A    I don't know whether in this time period any        5     Q    All right.
 6   jack stands were sent to SFA and whether MVP made any       6          So the first first amendment, not the second
 7   request for testing of particular jack stands.              7   first amendment, had a life span essentially of one
        Q    All right.                                              year, 2010, correct?
 9           And the second amendment under paragraph 9          9      A Yes.
10   became effective June 1, 2008, correct?                    10      Q And, again, was this document, 3344-3345,
11      A Correct.                                              11   drafted by you?
12      Q Let's go to what's been called the first              12      A Yes.
13   amendment to the agreement even though it comes after      13      Q And were the same services reflected in this
14   the second amendment to the agreement?                     14   document that SFA provide MVP, 1-A through 1-D, the
15      A    Yes.                                               15   same as the prior amendments?
16      Q    Okay.                                              16     A    Yes.
17           Is that a Scribner's error or was that             17     Q    All right.
18   deliberate?                                                18          Did all these same services include the MVP
19      A Yes, it was a brain spasm on the Scribner's           19   Sears Craftsman Model 50163?
20   part.   I think it might be beneficial to refer to         20      A That would have been one of the products.
21   them as the 2009 agreement, 2008, and 2006, whatever       21      Q   And it included providing -- included in D was
22   year it was signed because the titling was not             22   customer phone service support, correct?
23   artfully done.                                             23      A   Correct.
24      Q All right.                                            24      Q   Now, I want to save some time if I can.
25          The first first amendment -- the first first        25   Are you aware that the Sears Craftsman manual for the

                                                      Page 79                                                        Page 81
 1   amendment is found in SFA 3346 and 3347.                    1   50163 has an 800 phone number to call if there's --
 2      A    Uh-huh.                                             2      A   I wouldn't --
 3      Q    And, again, was this agreement drafted by           3      Q   -- if a customer needs information or
     you?                                                        4   coitplaints or anything about 50163?
 5      A    Yes.                                                5      A   I would expect it does.
 6      Q    And this agreement became effective December        6      Q   And are you aware that if you call that
 7   1, 2009, correct?                                           7   number you get the Kansas City number of Shinn Fu
        A Correct. November 11th.                                    Company?
 9      Q    I'm sorry.                                                 A   Yes.
10           It says -- paragraph 9 says December 1, 2009?      10      Q   All right.   Let's move on.     Just bear with me
11      A    Correct.                                           11   for one more.
12      Q    All right.                                         12          The next document you have the number there is
13           Now, the first amendment -- the first              13   the Sears MVP Universal Terms and Conditions dated
14   amendment lists the services that SFA was going to         14   October 12, 2006?
15   provide for MVP -- A, B, C, and D -- were those the        15      A   Yes.
16   same services as the second amendment?                     16      Q   And that begins with MVP Bates Number 10203.
17      A    Yes.                                               17   Is that the one you're looking at?
18      0    And if I asked you the same question about         18      A   Yes.
19   these, you'd give me the same answers?                     19      Q   Okay.
20      A    I would.                                           20          Did you have any role in negotiating this
21      Q    All right.                                         21   document on behalf of MVP?
22           Let go to what's been called the first             22      A I do not think I did.
23   amendment -- and if you'll excuse the printing, but        23      Q Did anyone at SFA have any role in the
24   that's what I received so I can't make it any better       24   negotiation of the terms of this document between MVP
25   than what's there.                                         25   and Sears?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 78..81
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 23 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 82                                                          Page 84
1       A      Not to my knowledge.                               1      A    I was not.
2       Q      Do you know who Tony Choi is, C-H-O-I?             2      Q    Was anyone at SFA?
3       A      I do.                                              3      A    I do not know.
4       Q      It says here he was the vice president of MVP      4      Q    Okay. Done with that.
 5   in October 2006, correct?                                     5          I believe the next document is another version
 6      A      Correct.                                            6   of the MVP Sears Universal Terms and Conditions only
 7      Q      Do you know whether he came to the United           7   this one is dated May 4th, 2007?
     States to negotiate and eventually sign this                        A    Uh-huh.
 9   agreement on behalf of MVP?                                   9     Q    Do you see to document begins at MVP 0001?
10      A I remember seeing Tony during that time                 10     A    Yes.
11   period.     I do not know whether he was conducting that     11     Q    Do you have any understanding as to why MVP
12   business on one of his business trips.                       12   entered into a second UTC agreement with Sears?
13      Q So he didn't go to Kansas City or call you and          13      A   I do have such an understanding.
14   ask you about this agreement or any of its terms or          14      Q   I'm sorry?
15   conditions?                                                  15      A   Yes, I do.
16      A      He did not.                                        16      Q   And what is your understanding?
17      Q      All right.                                         17      A   My understanding is that Sears requires yearly
18             Let's go to the next one which is the Sears        18   contracts, you have to sign up every year if you want
19   Accelerated Line Review Agreement, dated December 11,        19   to keep selling to them.
20   2006, and it has Chaykin -- can you just tell me the         20      Q You essentially have to renew your prior
21   number please on the top page?                               21   agreement with any changes that have to be made?
22      A      It's 10229.                                        22      A   Yes.
23      Q      Correct. And the Exhibit Number is 8?              23      Q   Okay.
24                  MS. TROTTA:    Yes.                           24          Were you at all involved in the renewal of the
25   BY MR. EDINBURGH:                                            25   UTC agreement between MVP and Sears as reflected in

                                                        Page 83                                                      Page 85
 1      Q      That's Exhibit 8?                                   1   this exhibit?
 2      A      Yes, Exhibit 8.                                     2      A I do not believe that I was involved in the
 3      Q      And have you seen this document before today?       3   review of the Sears agreement, its negotiation, or
 4      A      I don't believe I have seen this agreement          4   its renewal with MVP.
 5   between MVP and Sears.                                        5      Q Okay. Let's go to the final agreement in this
 6      Q      Okay.                                               6   batch of agreements and that is the Shinn Fu of
 7             I'll just say it has been marked and it was         7   America and Sears agreement for Universal Terms and
     discussed at some of the earlier depositions which I              Conditions dated August 2, 2012, and that begins with
 9   believe you were present at, but that being said, may         9   SFA Bates Number 3236.
10   I ask you whether you played any role on behalf of           10          Who signed this agreement on behalf of Sears
11   SFA or MVP in the drafting or the negotiating of this        11   -- I'm sorry --on behalf of SFA?
12   Accelerated Line Review Agreement?                           12      A It Steven Huang's signature.
13      A      No.                                                13      Q Did you have any role to play with respect to
14      Q      Let me just go to Exhibit A of this agreement      14   the negotiation or drafting of this agreement?
15   where it says "Subject merchandise" on page 10243.           15      A   No.
16    It's the last page.    Do you see that?                     16      Q   Did you review this agreement before or on
17       A Yes, sir.                                              17   behalf of SFA before Steven Huang signed it?
18       0 With respect to this exhibit, were you                 18     A I do not loiow if I reviewed this particular
19    involved at all in the listing of products in Exhibit       19   version of the Sears SFA agreement, but as a general
20    A, the jacks and jack stands listed?                        20   matter, I will review the Sears agreement with each
21      A      No.                                                21   annual review if there are any changes from the
22      Q      Were you involved at all in discussion of the      22   previous year.
23    last item nutiber where it says new, N-E-W, and it          23      Q Was MVP also operating under a similar
24    says (As Read) See Craftsman professional 4 ton, or         24   agreement in 2012 with Sears?
25    4 T for ton, jack stand?                                    25      A I do not know whether MVP had an agreement


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 82..85
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 24 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                       Page 86                                                              Page 88
 1   with Sears in 2012.                                          1   an exhibit?
 2      Q   How about in 2011?                                    2     A    I do not know.
 3      A   I don't know that either.                             3     Q    Does SFA have any documentation as to the
 4      Q Did SFA, prior for this agreement that you're           4   subject merchandise which were subject to the GiPTC
 5   just looking at, in the past have any agreement with         5   agreement with SFA?
 6   Sears of a similar nature including UTC terras?              6               MR. EDINBURGH:        What time is it?
 7      A   When SFA sold product directly to Sears it            7                  MR. BROWN:     12:40.
     would necessarily sign a UTC.                                8                  MR. EDINBURGH:     Off the record.
 9     Q What was the last year of the UTC agreement
10   with Sears with SFA prior to the 2012 agreement?            10                      (Off the record from approximately
11      A I believe it was either 2004 or 2005, but I            11                       12:40 to 1:28 p.m.)
12   don't have a definite recollection of that.                 12
13      0   Okay.                                                13   BY MR. EDINBURGH:
14          Was there a business reason why after all            14      Q Mr. Chaykin, I just -- since I did have time
15   those intervening years SFA entered into this               15   to think about this, which is always not good if
16   agreement with Sears in 2012?                               16   you're an attorney, and I guess I want to ask you a
17      A Yes. The general reason that a customer like           17   couple more questions about these agreements.
18   Sears buys direct from MVP is that the efficiencies         18      A   Okay.
19   -- strike that. Let me start over.                          19      Q   If you could to look at the sales rep
20          The reason a customer like Sears would buy           20   agreement.
21   from a company like SFA is because it either needs          21      A Uh-huh.
22   warehousing that SFA can provide in the domestic --         22                  MR. BROWN: What number is that?       6?
23   in the U.S. or it needs a supply that's going to be         23                  MR. EDINBURGH: Yes.
24   more available to it on a quicker basis than it could       24   BY MR. EDINBURGH:
25   obtain by ordering it overseas.                             25      Q In paragraph 19 on page 3 there's an

                                                     Page 87                                                                Page 89
 1          Sears has gone through its changes over the           1   indemnification provision --
 2   years, so its needs have changed, the scope of its           2      A   Uh-huh.
 3   business has changed.   So at various times Sears            3      Q   --in which MVP indicates it would indemnify
 4   would make different business decisions determining          4   SFA concerning any MVP-commissioned product.
 5   whether it should go direct to the provider overseas         5          Did the term "commissioned product" include
 6   or whether it should go through a company like Shinn             jack stands?
 7   Fu America.                                                  7      A Yes.
           In addition, another factor for Sears might be         8      Q And then it says on 19-C that the
 9   transport costs and also the cost of product in              9   indemnification included personal injury claims
10   general and also the extent to which Sears had staff        10   including product liability claims, failure to warn,
11   overseas to conduct the business in the manner that         11   inadequate instructions, right?
12   it wanted to do it.                                         12      A   Uh-huh.     Correct.
13          So all of those factors are Sears factors.           13      Q   Okay.
14   I'm just giving you general purposes or general             14          Was this indemnification claim, and if you
15   discussion of why companies like Sears might purchase       15   could tell us without going through the rest of them,
16   certain products from a domestic conpany like SFA           16   was this pretty much carried over to the first and
17   versus a foreign company like MVP Hong Kong. What           17   second amendments?
18   Sears' exact considerations were I do not know.             18      A   By virtue of the clauses following amendments.
19     Q Was the 50163, to your understanding, now               19   yes.
20   going to be part of this UTC agreement between Sears        20      Q   This provision in which MVP agreed to
21   and SFA?                                                    21   indemnify SFA did that particular provision have to
22      A I don't know.                                          22   be approved SFT?
23      Q Did Sears and SFA to your knowledge enter into         23      A No.
24   any Line Review Agreements similar to the one entered       24      Q In the Universal Terms and Conditions that MVP
25   into with MVP in which the product listed was made as       25   signed in 2006 and 2007 MVP agreed in paragraph 11 --


www.huseby.eom                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franeisco Pages 86..89
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 25 of 46

               FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                            Arthur Chaykin, Esquire on 06/21/2018
                                                           Page 90                                                         Page 92
1    or Section 11 --                                                1      A     I believe MVP is owned by the Hung family.
2       A Which exhibit are you referring to?                        2      Q     Okay. All right.
3       Q I'm not sure. It says MVP 1 over here.           I         3            I'm going to go to the exhibit that we've
4    don't know what number I've got.       I think they're          4    previously marked, the insurance, the one with
 5   both identical?                                                 5    Lexington Insurance.       We haven't marked those.      I'm
 6               MR, BROWN:       That would be Exhibit 9 I          6    going to give it to you now.       I mean in other
 7   think.                                                           7   depositions.
        A Okay.       I got it.    So which paragraph?                       A    Okay.
 9   BY MR. EDINBURGH;                                                9      Q    You know what, let me get my copy.
10      Q 11 that's page -- it's MVP 5.         It also says 5       10
11   of 10.                                                          11                        (Plaintiff's Exhibit 11, Excerpt
12      A Yeah, got it.                                              12                       from a Lexington Insurance Policy
13      Q   And 6 of 10.                                             13                       was marked for identification.)
14      A   Uh-huh.                                                  14
15      Q   11.1 and 11.2?                                           15   BY MR. EDINBURGH;
16      A   Uh-huh.                                                  16      Q    Have you sign this exhibit before?
17      Q   MVP similarly agreed to indemnify Sears for              17      A      I have.
18   product liability claims involving MVP products; is             18                  MS. TODD;     That'S Exhibit 11?
19   that correct?                                                   19                  MR. EDINBURGH:    Yeah.
20      A Well, by "similarly" -- I mean I don't --                  20   BY MR. EDINBURGH;
21      Q I'll take out the word "similarly. li I'll                 21      Q That'S the Lexington insurance policy with a
22   modify it.                                                      22   named insured is Shinn Fu Corporation/MVP (H.K.)
23     A If you would say generally --                               23   Industries, and the address of the insured is given
24      Q   Generally.                                               24   as Kansas City, Missouri, correct?
25      A   -- I would probably agree with that.         With the    25      A      Uh-huh.   Yes.

                                                    Page 91                                                                 Page 93
 1   proviso that as an attorney I can't just waive past              1      Q      Did you play any role in the placement of this
 2   something and say they're the same. Obviously these              2   policy?
 3   are very different provisions.                                   3                  MR. BROWN:    Just for the sake of the
 4      Q I'm withdrawing the word "similar."                         4   record not to sound like an insurance company lawyer,
 5      A   Okay.                                                     5   but I note it's not an insurance policy.          It's pages
 6      Q   I was mistaken to use that word.                          6   from an insurance policy.
 7      A   Yeah.                                                     7               MR. EDINBURGH;       Correct.   I'm sorry.     My
        Q   Did SET -- withdrawn.                                         mistake.
 9          Did MVP need SFT's permission and consent for             9                  MR. BROWN;    It's okay.
10   it to agree to indemnify Sears?                                 10   BY MR. EDINBURGH:
11      A I do not think so, but I wasn't involved in                11      Q It's the declaration -- it's not even the
12   the negotiation between MVP and Sears as I indicated            12   declaration -- yeah, it is the declaration page and
13   previously.                                                     13   some other provisions.       It's relevant excerpts.      It's
14      Q   Okay.                                                    14   not the entire policy.       It's not a certified policy.
15          One clarification, when we began an hour or              15   It's pages from what I was provided by defendants
16   two ago you made a statement I believe about the                16   that I thought were relevant to this thing, to our
17   ownership of MVP?                                               17   case.
18     A No, I did not make a statement about the                    18             Having said that, were you involved in the
19   ownership of MVP.     I made statements only about the          19   placement of this policy?
20   ownership of SFA.                                               20      A I was involved to the extent that if there
21     Q Okay.                                                       21   were specific questions by the parties negotiating
22          Do you have an awareness of the ownership of             22   the agreement, by the personnel who were charged with
23   MVP?                                                            23   negotiating the coverage, they would present the
24      A   I do.                                                    24   question to me. I do not recall if there were any
25      Q   What is that?                                            25   questions with regard to these pages?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 90..93
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 26 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                    Page 94                                                           Page 96
1       Q   Shinn Fu Corporation and MVP are the named           1           Now, let's jump, if we can, to the last page
2    insureds, correct?                                          2    of this document which is identified under several
3       A Those are the parties named here.                      3    Bates numbers SFT 034, Section Roman Numeral VII.    Do
4       Q   Okay.                                                4    you see that?
 5          And Shinn Fu America is additionally named           5       A Uh-huh.
 6   insured, correct?                                            6      Q Now, you are identified as the TPA or third
 7      A Correct.                                                7   party administrator for the insured, correct?
        Q On the following page?                                         A   Correct.
 9      A   Uh-huh.                                               9      Q   And what were your duties and responsibilities
10      Q   As is Wei Fu?                                        10   as the TPA for SFA, MVP, SFT, and Wei Fu?
11      A   Correct.                                             11      A The duties were to first of all inform the
12      Q   Were you involved in identifying the                 12   insurance company of companies of claims that were
13   additional named insureds?                                  13   incoming to SFA, to respond to claims or inquiries
14     A I was not involved in that.                             14   from the insurance company with regard to claims.
15     Q Do you know why the named insureds under this           15          Once a claim was presented to the insurance
16   policy are Shinn Fu and MVP but not SFA?                    16   company, to respond to the adjuster as required or
17      A Well, SFA is named as an additional named              17   requested by the adjuster, and to generally work as a
18   insured. It's the second one.                               18   liaison for the flow of infortmation between the
19      Q I'm not talking about an additional named              19   insured and the insurance company.
20   insured.   I'm talking about the named insured.             20      Q Was -- well, when we talked earlier about how
21      A   Oh, I don't know.   My -- and I won't                21   you were compensated --
22   speculate.                                                  22      A Uh-huh.
23      Q All right. I didn't ask you to.                        23      Q -- did you make time entries to SFA as to the
24     A I think it has to do with Lexington's form              24   time you spent as the TPA of these policies?
25   approach in naming this -- this declaration, but I          25      A No. They were subsumed under the time entries

                                                       Page 95                                                        Page 97
 1   don't know.                                                  1   I would make for general product liability work and
 2     Q And why would the address of Shinn Fu                    2   the activity that was involved there.   I did not
 3   Corporation and MVP Industries be given as SFA's             3   designate them as TPA activities.
 4   headquarters?                                                4      Q   So your TPA payments -- withdrawn.
 5      A Again, I would be speculating, but I think              5          The time you spent as the TPA that
 6   you're reading it too literally.                             6   reimibursement to you for your time that wasn't
 7               MR. EDINBURGH: Go off the record.                7   allocated between the various named insureds; that
                                                                      was paid entirely by SFA?
 9                    (Off the record.)                           9      A   No.
10                                                               10      Q   It was allocated?
11               MR. BROWN:   Let's go on the record             11      A   Yes.
12   because I'll object that he did not read the address        12      Q   Okay.
13   correctly because the address is care/of.                   13          And how was it allocated?
14               THE WITNESS:     Right.                         14      A   It was allocated based on who had
15               MR. BROWN:   Which is specifically most         15   responsibility for that particular lawsuit.
16   generally put there for an insurance company's own          16      Q   Oh, okay.
17   purpose.                                                    17          Now, did you also have to provide periodic
18                MR. EDINBURGH:   Okay.                         18   reporting to Lexington of claims under this agreement
19    BY MR. EDINBURGH:                                          19   -- under this provision of the policy?
20       Q I'll say that the address is care/of 10939            20      A We had a claims department and we always had
21    North Pomona, Kansas City, Missouri.   Is that the         21   people who would provide whatever claims information
22    headquarters address of Shinn Fu America?                  22   the insurance company required or requested.    If
23       A That's the U.S. headquarters of Shinn Fu              23   there was a question regarding what was being sent
24    America, yes.                                              24   over, I would take a look at it, but it was mostly
25      Q Okay.                                                  25   business as usual.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Pages 94..97
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 27 of 46

               FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                            Arthur Chaykin, Esquire on 06/21/2018
                                                     Page 98                                                           Page 100
 I      Q   Was there a written service agreement between            I   going to go into that with you, but with respect to
 2   you and the insureds under Roman Numeral VII A?                2    the work he did as claim investigation that was the
 3      A   Nope.                                                    3   work he did under your supervision?
 4      Q   Okay.                                                   4       A Certain matters were under ray supervision,
 5                  MR. EDINBURGH:     Excuse me one second.         5   certain matters he operated autonomously.   He's a
 6                  MR. BROWN:     No problem.                       6   very experienced employee.
 7                                                                   7      Q Well, with respect to when you say certain
                        (Pause.)                                         matters under your supervision did it have to do with
 9                                                                   9   the investigation of claims?
10   BY MR. EDINBURGH:                                              10      A   Certain claims, yes.
11      Q There's a stamp on this that's on the bottom              11      Q   What type of claims?
12   of the declaration sheet, SET 005, which says, "This           12      A   Claims --
13   is evidence of insurance procured and developed under          13      Q   Under which you exercised supervision?
14   the Missouri surplus lines laws,   Is that your                14      A   If the claim was over $10,000 or if it
15   understanding what occurred with respect to this               15   involved a lawyer in any way, shape, or form or
16   policy?                                                        IS   certainly if it was in litigation which would mean
17      A This is the first time I've focused on that --            17   that it involved a lawyer then the claim would be
18   these sentences, so I can't say it was part of my              18   under my supervision.
19   understanding.                                                 19      Q Did you give Roger any annual or other
20      Q   Okay.                                                   20   periodic work or performance reviews or evaluations?
21          So just to follow up, do you have any                   21      A   I did provide -- all of the performance
22   understanding that this insurance policy was procured          22   evaluations were done by Steven Huang for Shinn Fu
23   and developed anywhere other than Missouri?                    23   Company of America.   I did provide verbal input to
24      A I have no understanding of that.                          24   Steven at certain times during the period that
25      Q   Okay.                                                   25   Roger was performing some of his work under my

                                                     Page 99                                                          Page 101
 1          At any point in time while you were Shinn Fu             1   supervision.
 2   America's general counsel were you the boss of Roger            2      Q Can you tell us in general what reviews or
 3   Claypool?                                                       3   evaluations did you make concerning Mr. Claypool?
 4      A With regard to certain matters, yes.                       4      A   Well, there were -- we're talking about a span
 5      Q   Tell me which matters please.                            5   of years, but to respond very generally, my feedback
 6      A   With regard to claim investigation.                      6   would have been to Steven that Roger was very
 7      Q And for what period of time?                               7   experienced and had been a lot of technical insights
        A I would say from the time I arrived there                      into investigations, but that he was --he was
 9   which was around 2004 and then once Roger was                   9   limiting his function to some extent over time and
10   assigned to claims because of course Roger has held a          10   not doing as much as he could be and that he was
11   lot of different positions in the company.        I do         11   unhappy.
12   think by around 2005 or six he was working on                  12      Q He expressed that to you, his unhappiness?
13   claims.                                                        13      A    Roger expressed to everybody that he wasn't
14       Q And he worked on claims until he was no longer           14   happy at Shin Fu America as time went on.
15   employed by the company?                                       15      Q Was this a gradual expression? Was it sudden?
16      A   I believe that that's true.                             16   Was it over a period of -- you used the term "over a
17      Q   It's your understanding that he left the                17   period of time," correct?
18   company at the very end of 2008, very beginning of             18      A Yes, it was over a period of time.     I would
19   2009?                                                          19   say it was somewhat gradual.
20      A Yes, I believe it was the first week of 2009.             20      Q Did Roger express to you why he was unhappy?
21    I believe it was January 8th, which is also my                21      A   At times.
22   niece's birthday,                                              22      Q What did he say?
23      Q   Oh. Okay.                                               23      A Roger felt that the type work that Shinn Fu
24          For the years that -- okay.                             24   America was doing wasn't the kind of work that used
25          Roger has testified what work he did.         I'm not   25   to be done and he was not as excited about it.


www.huseby.comI                   Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscdPages 98..101
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 28 of 46

                   FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                Arthur Chaykin, Esquire on 06/21/2018
                                                       Page 102                                                          Page 104
1       Q       Okay.                                                1    insurance company or our broker who keeps a list of
2               Was Roger representing Shinn Fu Merica on the        2    these.
3    was ASME PALD, P-A-L-D, Committee?                              3       Q Did SFA keep lists of claims regardless of
4       A Yes. Roger was Shin Fu's representative to                 4    whether it's called a loss run or something else?
 5   the ASME PALD Committee, but I think he was removed              5     A We did keep lists of pending claims. In order
 6   from there before he left.                                       6   to develop a list of historical or closed claims, we
 7      Q       Removed by you?                                       7   probably would have had to run back through previous
        A       No.                                                       years.
 9      Q       Removed by who?                                       9      Q Were those lists provided by SFA to MVP?
10      A       Steven Huang.                                        10      A   Yes.
11      Q       Do you know when more precisely or more              11      Q   Were those lists provided to SFT?
12   specifically when he was removed?                               12      A   Yes.
13     A It could be that he became an alternate or --               13      Q   Who at SFA provided those lists?
14   but I think I have it right. I think he was removed,            14      A   Steven Huang would have sent them out.
15   and I think it was somewhere around 2008, and he was            15      Q   And that includes the years prior to 2012
16   replaced -- I'm sorry.       That answers your question.        16   specifically; that's what I'm concerned with?
17      Q       Okay.                                                17      A   Yes.
18              Did you have any -- when Roger attended these        18      Q   Okay.
19   meetings, did he report back to you concerning, you             19          And I want to discuss with you certain
20   know, the discussions at the meetings, what was going           20   specific claims that are here and let me just get the
21   on in the committee?                                            21   exhibits for those.
22      A He would discuss what went on with me and                  22               MR. EDINBURGH;    Let's take a one-minute
23   others who were interested in what the PALD committee           23   break so I can collect them.
24   was working on.                                                 24               MR. BROWN; Sure.     Sure.
25      Q       Okay.                                                25

                                                          Page 103                                                         Page 105
 1              Now, we had previously marked at                      1                      (Off the record from approximately
 2   Mr. Claypool's deposition his general release and                2                      1;53 p.m. to 1;58 p.m.)
 3   separation agreement.        I could show it to you, and I       3
 4   will if I need to, but generally speaking, did you               4   BY MR. EDINBURGH;
 5   draft that agreement?                                            5      Q Just a little further on one of your earlier
 6      A I did at Steven Huang's instructions.                       6   answers, can you tell me in more detail when you said
 7      Q       Okay. Okay. All right.                                7   that Roger was concerned that SFA wasn't doing what
                I want to go into -- pursuant to the Lexington            it used to be doing what specifically are examples of
 9   policy that we discussed were loss runs prepared by              9   what Roger was talking about?
10   you or by SFA?                                                  10      A In the early 2000s when I arrived there in
11      A There's been a lot of confusion around this                11   2004 Shinn Fu Taiwan and the MVP were still
12    "loss run" term.     If you mean was there a list of           12   relatively unfamiliar -- they were gaining
13    claims that were ongoing or claims that were settled,          13   familiarity with the American market, but they were
14   yes, there were loss runs prepared.                             14   still relatively unfamiliar.
15      Q Is that your understanding of what a loss run              15          As the years progressed with some gradual
16    is?                                                            16   process SFT and MVP both began to get the hang of it
17          A   Generally speaking, yes.                             17   to a much greater extent, and by the "hang of it," I
18          0   Okay.                                                18   mean they had a better understanding of the American
19              And were those loss runs to the extent if at         19   market.
20    all that they included jack stand incidents as have            20             As a result the insights or the kind of
21    been produced in this action as far as you're aware            21   assistance that Roger had provided in his early years
22    Of?                                                            22   at SFA was not in the same demand, and I think this
23          A   To the best of my knowledge, yes.                    23   was difficult for Roger.
24          Q   Were those loss runs prepared by SFA?                24      Q Did this in any way influence his role as an
25          A    I think they might be prepared by the               25   investigator of incidents or claims involving SFA


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscRages 102.. 105
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 29 of 46

                    FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                 Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 106                                                                  Page 108
 1   products?                                                          1     Q      What's her name?
 2      A While Roger was working with me as an                        2      A      Patricia Sexton represented us, but at the
 3   investigator I did not see any change in his approach             3    time she was a lawyer at Polsinelli.
 4   to investigation or any change in his enthusiasm for              4       Q Did she overlap -- when she was an attorney at
 5   investigation.                                                     5   Polsinelli, were you of counsel to the firm at that
 6      Q Let me go into one of the topics for today,                   6   time?
 7   the area of other complaints or incidents.                         7      A     I was.   Patricia and I were at the firm at the
            Now other than this case, the Klorczyk case --                  same time and I got to know her work through my own
 9          A   Uh-huh.                                                 9   direct observation, and that's why when this case
10          Q   -- was SFT, SFA, and MVP, prior to March of            10   came up I wanted to retain her to help us work on it.
11   2011, ever a defendant in a United States lawsuit in              11   She had a very distinguished career with regard to
12   either state or federal court in any case involving               12   products liability.
13   jack stands where there was an allegation of jack                 13      Q Okay. Thank you. You anticipated some of
14   stand defect, defective or negligent design, or                   14   my questions so I won't have to go through those
15   failure to warn?                                                  15   again.
16          A   Yes.                                                   16                 MR. EDINBURGH;    In any event, let me mark
17          Q   Okay.                                                  17   these please.
18              Can you identify the case or cases?                    18
19          A   I can identify the Finley case which was a             19                      (Plaintiff's Exhibit 12, Documents
20   case in California -- I mean in Florida.                          20                     pertaining to Raymond claim, was
21          Q   In Florida.                                            21                      marked for identification.)
22          A   It involved a very large Freightliner truck            22
23   and an injury cause to the defendant.        I can't              23   BY MR. EDINBURGH:
24   remember whether it was -- there was another                      24      Q Your understanding that in Raymond there were
25   defendant who was the retailer. It was not Sears.                 25   claims that the jack stand in that case was

                                                            Page 107                                                          Page 109
 1   That's one.                                                        1   defectively designed?
 2          I remember a case in Pocatello, Iowa or                     2      A That's my understanding.        I'd have to read the
 3   somewhere in Iowa, and I believe the Raymond case                  3   complaint again to refresh my recollection.
 4   which was a litigation filed in state court, and that              4      Q  All right.
 5   was unfortunately a death case.                                    5          The complaint I believe is part of the
 6          Q   Any others?                                             6   documents I've given you. The jack stand involved in
 7          A   No.                                                     7   Raymond was a Sears Craftsman 3.5 ton rack and pinion
            Q   Let me -- I think the Finley documents were                 -- rack and pawl design jack stand?
 9   given to us a while back, and I'm not going to ask                 9      A     Correct.
10   you question about Finley.                                        10      Q     I should say is it a ratchet and pawl design?
11          A   Okay.                                                  11      A     Yes. And I do see --
12          Q   But I do have questions about Raymond.                 12      Q     P-A-W-L?
13          A   Good.                                                  13      A     Yeah, P-A-W-L.
14               MR. EDINBURGH:   I have a series                      14            I do see in the Raymond complaint in paragraph
15   documents that are Raymond related which have -- some             15   10 that there's an allegation of both defective
16   of which have been previously marked, but let's                   16   design and manufacture.
17   collectively mark them today as 12.                               17      Q And there's also an allegation that the jack
18     A Mr. Edinburgh, now that I said the word                       18   stand under load -- the ratchet under load suddenly
19    l(   Raymond," I remember an answer to one of your               19   gave way or collapsed or failed to maintain its
20   previous questions that I gave was incorrect because              20   column height?
21   Polsinelli were -- was the defense lawyer in the                  21      A That's the allegation.
22   Raymond case. The lawyer was Patricia Sexton, and in              22       Q Am I correct that notice of that fatal event
23   my mind I had a relationship with Patricia. I've                  23   was first sent to Sears, Roebuck as the seller of the
24   known her for a long time, and I didn't connect her               24   Craftsman?
25   with Polsinelli.         I just thought of her as --              25      A Yes, that would be the normal process.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscEages 106..109
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 30 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykin, Esquire on 06/21/2018
                                                      Page no                                                            Page 112
 1      Q    tod that Sears or its TPA, Sedgewick, then          1      Q    tod that was Patricia Sexton?
 2   wrote to Shinn Fu Company of America asking that it         2     A     That's correct.
 3   indemnify Sears and assume the defense of the Raymond       3      Q    Of the Polsinelli firm?
 4   case?                                                      4       A    Correct.
 5     A     Correct.                                            5      Q    According to the documents that have been
 6     Q     Did that letter eventually find itself on your      6   produced with respect to the Raymond action was
 7   desk?                                                       7   Travelers Insurance or Travelers Indemnity Company
        A    Yes, it did.                                            the insurer for Shinn Fu Company of America with
 9      Q    And is your letter of June 28, 2006, which is       9   respect to the Raymond accident?
10   SFT 0181, your response to Sears' request?                 10      A    Yes, they were.
11      A    Hang on. Yes.                                      11      Q    tod was MVP also an insured under the
12      Q    tod in that response you use a letterhead that     12   Travelers policy with Shinn Fu of America?
13   says "MVP Industries" and you have an address in Hong      13      A    Yes, they were there.
14   Kong and it says that you are general counsel and you      14      Q    Was SFT?
15   signed the letter as general counsel to MVP                15      A    Yes.
16   Industries; is that correct?                               16      Q    Wei Fu?
17      A    At that time I did, yes.                           17      A    Yes, but insurance is irrelevant here but
18      Q    Okay.                                              18   okay.
19           Now, your letter cc's two attorneys:    Alan       19      Q    I'm not saying it was or it wasn't.     I think
20   Olson and David Brown. Is that David Brown any             20   we need others in this process to make that decision.
21   relation to Dennis Brown who's here today?                 21      A    Okay.
22      A    I don't believe so.                                22      Q    We can only argue.    A judge will decide
23               MR. BROWN: Not to my knowledge.                23   whether it's relevant or not.
24   BY MR. EDINBURGH:                                          24          Miss Polsinelli -- Miss Polsinelli,
25      Q Were those lawyers in a private firm in -- who        25   Miss Sexton writes a letter beginning SET 188 --

                                                   Page 111                                                              Page 113
 1   are these two lawyers, Olson and Brown? Sounds like         1      A    Uh-huh.
 2   the name of a firm, but who are they?                       2      Q    -- through 190?
 3      A Let me see if I can remember. (Witness                 3      A    Yes.
 4   reviews document.)                                          4      Q    tod is addressed to Travelers describing an
 5          My memory is that Sears had several different        5   inspection of the incident?
 6   counsel involved in this matter and I needed to cc          6      A    Yes.
 7   all of them.                                                7      Q    Who conducted that inspection?
        Q Okay.                                                         A    Miss Sexton, myself, and Roger Claypool.
 9          And now the defendants in this action,               9      Q    tod did that include -- did you have available
10   according to the caption -- well, actually you can't       10   to you the jack stands involved in the incident?
11   tell from the caption because it just says Sears,          11      A    Yes.
12   Roebuck and Co.                                            12      Q    Was that inspection done either at the site of
13          Was Sears, Roebuck, to your understanding, the      13   the incident with the jack stands or at the
14   only named defendant or were there others?                 14   plaintiff's attorney's office?
15      A    I believe Sears was the only named defendant.      15      A    Yes.
16     Q Did you make a determination that SFA or MVP           16      Q    Were those stands taken in possession of
17   would provide a defense and/or indemnification to          17   defense counsel for further testing elsewhere?
18   Sears with respect to the Raymond lawsuit?                 18      A    No.
19      A Subject to the reservation as expressed in the        19      Q    Did Mr. Claypool write a report concerning his
20   letter.                                                    20   findings with respect to the Raymond inspection?
21      Q And as counsel for MVP and SFA, you selected          21      A      I do not believe he wrote a report at that
22   the attorneys to defend Sears, correct?                    22   time, and I don't know if he wrote one subsequently.
23      A    I advised, I believe at the time it was, Tony      23      Q      Okay.
24   Choi of the counsel that I recommended, and he             24             Were any depositions taken in the Raymond
25   approved it.                                               25   action?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisdhages 110..113
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 31 of 46

                   FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 114                                                            Page 116
 1     A    No.                                                      1   company, so it wouldn't surprise me if the memory,
 2     Q    According to these documents, the case settled           2   the institutional memory, of this was wiped out at
 3   for $100,000, correct?                                          3   some point.
 4     A    Ihat is correct.                                         4      Q There's a letter -- actually, there are two
 5     Q    Who paid it?                                             5   letters;    One dated February 27, 2009 and one dated
 6     A    MVP.                                                     6   February 24, 2010 by Sarah Sunderman who's identified
 7      Q   Not Travelers?                                           7   as claims manager for SFA?
       A    That's correct.                                                 A   Yes.
       Q    Was it their deductible?                                        Q   Addressed to Mr. Duenas in El Cajon,
10     A    If by deductible you mean underneath the SIR?           10   California with respect to his November 6, 2008
11      Q   Correct.                                                11   incident.     Were you general counsel of Shinn Fu
12     A    That is correct.                                        12   America when these letters went out?
13     Q    What was the SIR at that time?                          13      A   Yes.
14     A    I believe it was approximately $150,000.                14      Q   Did you approve these letters before they went
15      Q   Did you recommend settlement at that amount?            15   out?
16     A    I think that's privileged.                              16      A   No, I hadn't seen them.
17     Q    I would normally say it would be, but the               17      Q   Okay.
18   documents have been produced.                                  18          Well, I'd like you to look at the letters now
19               MR. BROWN; I'll object and instruct him            19   if you could please?
20   not to answer.                                                 20      A   Okay.
21   BY MR. EDINBURGH;                                              21      Q   You looked at them?
22      Q Was any discovery provided by Sears or SFA or             22      A   Yes.
23   MVP in the Raymond action?                                     23      Q   Okay.
24      A   No.                                                     24          Miss Sunderman refers to SFA's analysis of the
25      Q   And, again, just to be clear, the jack stands           25   stands in the February 24th letter.     Who made that

                                                         Page 115                                                   Page 117
 1   themselves were visually inspected.      I gather               1   analysis for SFA?
 2   photographs were taken?                                         2     A I do not know for sure, but I would imagine it
 3      A   Yes.                                                     3   was Roger Claypool.
 4      Q   And but no testing actually took place; is               4      Q   Well, wasn't he gone by then?
 5   that accurate?                                                  5      A   Well, the accident happened in 11-17-08.      He
        A   Accurate.                                                6   left in early January, and she wrote -- oh, right.
 7      Q   All right.     I want to discuss Frank Duenas            7   So it probably happened in 2009. So then it would
     D-D-E-N-A-S.                                                        have been whoever replaced Roger, most likely either
 9                  MR. EDINBURGH;   Mark these next.                9   Peter, who I think his last name is Schriebner
10                                                                  10   (phonetic) or Schriner (phonetic) or Ryan, but I
11                      (Plaintiff's Exhibit 13, Documents          11   don't think it was Ryan. I think it was Peter.       It
12                      pertaining to Frank Duenas claim,           12   could have also been Mark Pappas.
13                      was marked for identification.)             13      Q   Mark Pappas I take it from prior testimony has
14                                                                  14   also left the company?
15   BY MR. EDINBURGH;                                              15      A   Yes.
16      Q Mr. Chaykin, I'm showing you some letters and             16      Q   Sarah Sunderman also left the company?
17   a product liability claim report that were produced            17      A   Correct.
18   pursuant to a subpoena upon Sedgewick, Sears TPA?              18      Q   I believe the testimony is that both
19      A   Uh-huh.     Yes.                                        19   individuals were terminated?
20      Q Was SFA aware of a claim brought, not a                   20      A Sarah wasn't -- I wasn't there when Sarah
21   lawsuit, just a claim, brought by a man named Frank            21   left, but I believe that she was terminated, and I
22   Duenas, D-U-E-N-A-S, that had lived in El Cajon,               22   believe so was Mark.
23   California?                                                    23      Q Do you have any knowledge of the incident or
24      A Obviously at the time in 2008 they were aware             24   the claims involving Mr. Duenas other than what's in
25   but the personnel involved in this matter left the             25   the documentation you've looked at?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FrancisiBages 114..117
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 32 of 46

                   FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 118                                                                 Page 120
 1      A   I have no direct knowledge of the Duenas claim        1      A     Yes.
 2   either while it was occurring or subsequent to it,           2      Q In which the Attorney John Simon of the Simon
 3   but I can read the letters.                                  3   Law Firm based in St. Louis, Missouri indicates that
 4      Q Sure. I'll ask you in preparation for                   4   on March 10, 2017 a Dion Penburthy -- using your
 5   testifying as to other incidents or claims, did you          5   spelling -- was crushed to death with a Shop force
     reach out to Sarah Sunderman or Mark Pappas?                 6   Model T-6903M jack stand sheered in half allowing
 7      A   I did not reach out to any former employees.          7   Mr, Penberthy Chevy Trailblazer to come crashing down
        Q   Was this a claim as far as your understanding             on his chest.
 9   that was brought to SFA's attention by Sears or              9          Was the Shop Force Model T-6903M jack stand a
10   Sedgewick?                                                  10   jack stand sold by SFA?
11      A We don't have anything in the record to                11      A     No.
12   indicate that.    I would -- I would say that since         12      Q     Was it sold by MVP?
13   Sedgewick had it in its file and then we see a letter       13      A     Yes.
14   from Sarah that Sears had to have sent the claim over       14      Q     And was it a ratchet and pawl design jack
15   from Sedgewick to Sarah.                                    15   stand?
16      Q   Is Mark Pappas an engineer?                          16      A     Yes.
17      A   Yes.                                                 17      Q     The load capacity was what?
18      Q   With a degree?                                       18      A     Load capacity was 3 and a half tons.
19      A   Yes.                                                 19      Q     And was the Shop Force --
20      Q   All right.                                           20      A     Or 3 tops. I'm sorry. 3 tons.
21          Let me go to another claim which we actually         21      Q     Was the Shop Force a client of MVP or SFA?
22   have some documentation that was provided to us             22      A     Shop Force is a customer.
23   yesterday.                                                  23      Q     A customer rather.     I said "client."   I meant
24                                                               24   customer, correct?
25                                                               25      A     Correct.

                                                     Page 119                                                          Page 121
 1                     (Plaintiff's Exhibit 14, Documents         1      Q     And does MVP import jack stands under the Shop
 2                     pertaining to Mr. Penberthy's              2   Force label or brand?
 3                     claim, was marked for                      3      A     Yes --
 4                     identification.)                           4      Q     And --
 5                                                                5      A     No.     MVP private labels this to Meijer.    Shop
 6   BY MR. EDINBURGH:                                                Force is a private label brand owned by Meijer. It
 7      Q Let me clarify.       I want to go back to Duenas       7   is not a brand owned by MVP. So when you -- the
     for one moment.    The actual jack stand involved in             reason I'm stopping here, Mr. Edinburgh, is I don't
 9   that case was that a ratchet and pawl design jack            9   want to create the misimpression that MVP exports
lO   stand based on what you've seen?                            10   regularly to any party under the Shop Force brand.
11      A   Yes.                                                 11   They do not.      MVP private labeled this product to
12      Q   And what was the load capacity if you can            12   Meijer.
13   tell?                                                       13      Q     All right.
14      A Two and a quarter.                                     14          Do you know where this particular stand was
15      Q   Okay. That's it.                                     15   manufactured?
16          Going to the case involving a fatality, the          16      A     Yes, I do.
17   decedent was a Mr. Penberthy, P-E-N-B-E-R-T-H-Y?            17      Q     Where?
18      A   Yes.                                                 18      A     It was manufactured at Wei Fu.
19          That's actually misspelled, the plaintiff's          19      Q     Can you tell by the serial number what year
20   lawyer misspelled his client's name.      The actual name   20   this product was made?
21   is P-E-N-B-U-R-T-H-Y.                                       21      A It was made in 2007.
22      Q   Okay.                                                22      Q     2007.
23          And there is on page 03892 -- SFA 08392 a            23            And the incident occurs in 2017, correct?
24   letter dated January 17, 2018 to a Janet Kelley in          24      A     Correct.
25   Grand Rapids, Michigan?                                     25      Q     Okay.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FrancisiCages 118..121
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 33 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                           Page 122                                                    Page 124
 1             Who was Janet Kelley, if you know?                      1   Bowles, B-O-W-L-E-S.
 2      A      Janet Kelley is the claims administrator at             2     A I am familiar with that claim, not from my
 3   Meijer.                                                           3   direct work on that but from reading reports and
 4     Q And did Miss Kelley send this letter to you or                4   materials and e-mails regarding that claim.
 5   to SFA?                                                           5      Q      What is or was SFA's knowledge of the Bowles
        A We received it in our claims department.           It        6   incident?
 7   was not sent to me.       It was sent to our claims               7      A As reported by Roger Claypool SFA's knowledge
     department, and they forwarded it to me.                              would be that there was a jack --a single jack stand
        Q      Okay.                                                   9   used in conjunction with a jack. Both were in
10             And what did you do upon receiving the                 10   operation at the same time.     There was a loss of
11   letter?                                                          11   height causing some property damage to the vehicle
12      A      Began an investigation to determine first of           12   and some claimed injury to the plaintiff.
13   all whether this was indeed our product, where it was            13          Mr. Claypool flew to the scene, investigated
14   made, when it was made, and begin the process of                 14   the accident, and eventually concluded that there was
15   investigating the claim.                                         15   no issue of jack stand failure, but that there were
16      Q There are photographs of the stand, presumably              16   concerns about the quality of the welds on the jack
17   the one involved in the actual incident, that have               17   stand so he recommended a settlement.
18   been given to us, and they're Bates stamped.                     18      Q      Your understanding the date of loss -- the
19          Were these taken by Mr. Simon or by you or                19   date of incident was in or about 2004 for the Bowles
20   your people?                                                     20   case?
21      A They were taken by someone under the                        21      A      That's my understanding more like 2005 because
22   supervision of Mr. Simon.                                        22   I was there at the time.
23      Q      Have you or anybody from SFA inspected the             23      Q      Was the Bowles' incident reported by SFA to
24   stand involved in the Penburthy incident?                        24   MVP or SFT?
15      A      Yes.                                                   25      A I'm having trouble recalling whether it was an

                                                           Page 123                                                      Page 125
 1      Q      When?                                                   1   MVP jack stand or an SFT jack stand -- no, it was an
 2      A      Can I refer to my phone for a minute?                   2   MVP jack stand, so it would have been reported to
 3      Q      Yeah, whatever you need to do answer.                   3   MVP, and in fact the settlement authority came from
 4      A      I believe it was in April.                              4   MVP.    So yes, of course, it was reported to MVP.
 5      Q      Of this year?                                           5      Q      Was it a Sears Craftsman?
 6      A      Yes.                                                    6      A      I don't think it was, but I really do not
 7      Q      Did you go to Mr. Simon's law office to do it?          7   remember.     I did not work on this matter, and I don't
        A      I did.                                                      remember reading anything that identified the make of
 9      Q      Who accompanied you?                                    9   the jack stand.
10      A   Ryan Jorgensen from SFA.                                  10      Q      Okay.
11      Q   Did he take photos?                                       11             Just a couple more general questions about
12      A   I believe he did.                                         12   Bowles.     Was it a ratchet and pawl design stand?
13      Q      Were you able to confirm whether this was a            13      A      Yes.
14   MVP-imported stand?                                              14      Q      You said loss of height.   Did you mean loss of
15     A We were able to confirm a MVP serial number.                 15   ratchet bar height?
16      Q      Has a lawsuit been started?                            16      A I don't think it's clear whether the ratchet
17      A No.                                                         17   bar came down or if the vehicle came off the jack or
18      0 Am I correct that right now it's in the                     18   what.     Roger could not recreate the accident scene,
19   pre-lawsuit claims phase; is that accurate?                      19   and I would say it's indeterminate as to how the
20      A      You can characterize it that way.                      20   vehicle lost height.
21      Q      Okay.                                                  21      Q Is it your understanding that Mr. Claypool,
22             I want to ask you about some other incidents           22   you said, went to where Mr. Bowles was living at the
23   that have been discussed in this case.        Did SFT, MVP,      23   time?
24   or SFA ever learn of an incident involving a jack                24      A My understanding is that Mr. Claypool traveled
25   stand failure where the customer or user's name is               25   to wherever the accident occurred.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscRages 122..125
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 34 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                   Page 126                                                          Page 128
 1     Q    Okay.                                                1      Q    Was there an allegation that there was a
                                      /                              sudden loss of ratchet bar height under the load?
 2          Was the stand available for Mr. Claypool to          2
 3   inspect at that time?                                       3      A    There might have been an allegation like that.
       A    It was.                                             4       Q    When you say you recall a Sloan incident or an
 5     Q    And was it, as far as your understanding, was        5   incident involving a man named Sloan, do you recall
 6   it one stand only?                                          6   any documents concerning the Sloan incident?
 7     A    That's my understanding.                             7      A    The only documents we would have had we would
       Q    Do you recall the load capacity?                         have given to our counsel, and I can't rematerialize
 9     A    I do not recall the load capacity.                   9   them in my mind, so whatever counsel's handed to
10     Q    Okay. All right.                                    10   you, if you could show it to me, I could tell you
11          I want to ask you about certain other               11   more.
12   incidents.   Did SFT, MVP, or SFA ever learn of an         12      Q    All right.
13   incident involving a jack stand failure where the          13           I'm asking you whether SFT, MVP, or SFA ever
14   customer or user's name was Christopher Hostat             14   learned of an incident involving a jack stand
15   (phonetic) in the state of Texas, loss in or about         15   failure where the customer or user's name was Gwen,
16   2005?                                                      16   Zinn, Z-I-N-N, involving a T-6902 Pro-Lift model, the
17      A I do not have a current memory or I don't             17   date of loss was 2006 -- or the year of loss was 2006
18   remember reading any documents that flesh out the          18   and in the state of North Carolina?
19   facts of the Hostat (phonetic) incident.                   19      A I have no knowledge of the Zinn matter at all.
20      Q Did you in preparation for today's deposition         20   The only time I saw the word "Zinn" was in the notes
21   ask anyone at SFA or look for any documents                21   from Roger's testimony.
22   concerning the Hostat (phonetic) incident?                 22      Q Now, I'm just going to give a name.       I don't
23      A   A search was made of all documents at SFA or        23   have in front of me any more details about it. Did
24   the other entities that are under discussion today         24   SFT, MVP, or SFA ever learn of an incident involving
25   for documents related to ratchet style jack stands.        25   a jack stand failure where the customer or user's

                                                     Page 127                                                     Page 129
 1   They were all provided to counsel.   Counsel did show       1   name was -- last name was Jeffco (phonetic)?
 2   me in preparation for this deposition whatever              2      A Yes, I have heard of the Jeffco (phonetic)
 3   documents they had pertaining to the prior                  3   case, but I have had no direct involvement in its
 4   accidents.                                                  4   investigation or its resolution.
 5          If you have a document, I would really               5      Q    What is your knowledge of the Jeffco
 6   appreciate it if I didn't have to sit here and try to       6   (phonetic) case?
 7   guess and show it to me and then I can respond.             7      A If my memory serves me, Jeffco (phonetic) was
        Q   I assure you if I had any, I'd show them to              a case where somebody -- the user was trying to hold
 9   you.                                                        9   up an entire vehicle with jack stands instead of
10      A   Okay.                                               10   using them properly on one end or the other of the
11      Q   Did SFT, MVP, or SFA ever learn of an incident      11   vehicle.
12   involving a jack stand failure where the customer or       12     Q Do you know how many jack stands were being
13   user's name was Bill Sloan who purchased a jack            13   used?
14   stand in Kentucky, with a date of loss in or about         14      A    I think it's possible he had six.
15   2004?                                                      15      Q    Six.
16      A The Sloan name does ring a bell.       So there was   16          Was the Jeffco (phonetic) case resolved in
17   a case, a claim, that came through involving a             17   the form of a monetary settlement with Jeffco
18   Mr. Sloan.                                                 18   (phonetic)?
19      Q Did it involve a ratchet and pawl stand?              19      A I don't know.     I would be surprised sitting
20      A   It did.                                             20   here now that we would settle a case where the user
21      Q   Was it a SFA-branded stand?                         21   tried to lift an entire vehicle with jack stands
22      A   I don't remember whether it was an SFA or an        22   because that's not their purpose, but I don't recall,
23   MVP stand.                                                 23   so I won't speculate.
24      Q Do you know the load capacity?                        24               MR. EDINBURGH;     Let's take a five-minute
25      A   I do not.                                           25   break before the next topic.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franciscfiages 126.. 129
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 35 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 130                                                    Page 132
 1                    MR. BROWN:   Sure.                            1   could be wrong on that.
 2                                                                 2       Q Was there any additional e-mails asking for
 3                        (Off the record from approximately        3   any further explanation as to the meaning of these
 4                         2:42 p.m. to 2:47 p.m.)                 4    terms or why Roger felt these terms were -- may be
 5                                                                  5   involved in the Bowles' incident?
 6   BY MR. EDINBURGH:                                              6      A Again, my memory is that Roger explained all
 7      Q Did Roger Claypool, before he left the employ             7   of this in the initial e-mail, and there was
     of SFA, ever communicate to SEA, SFT, or MVP with                  subsequent e-mail asking for additional information
 9   respect to the terms "false engagement" or "false              9   and materials including a response from an engineer
10   loading" as it applied to ratchet and pawl design             10   at MVP who asked for some pictures.
11   j ack stands?                                                 11      Q After that is there any further communication
12         A   Yes.                                                12   that you're aware of Mr. Claypool --
13         Q   When did he do that?                                13      A   Yes. Go ahead.
14         A   Around the time of the Bowles' case.                14      Q   Let me just finish then you can say yes.
15         Q   Which was when?                                     15          -- concerning the terms "false engagement" and
16         A   Around 2006, 2005.                                  16   false loading either as it applies to Bowles or to
17         Q   And what form did that communication take?          17   anything else?
18         A   E-mail from Tony Choi.                              18      A Yes.
19         Q   Were you part of that e-mail chain -- I'm           19      Q What do you recall?
20   sorry, not chain -- e-mail?                                   20      A I recall that in the final e-mail on which I
21      A I was copied on it.                                      21   was copied Mr. Claypool indicated that there was no
22      Q And was that with respect to the investigation           22   false engagement of this jack stand.
23   of the Bowles' incident?                                      23      Q Is it your understanding that that e-mail or
24         A   Yes.                                                24   those e-mails we already -- any e-mails subsequent to
25         Q   Did Mr. Choi or anyone else ask Roger what he       25   that that Roger sent to anyone in which you were

                                                    Page 131                                                           Page 133
 1   meant when he used the terms "false engagement" and            1   either cc'd or obtained a copy in which the terms
 2   II   false loading"?                                           2   false engagement or false loading was used by him?
 3          A It was explained in his initial e-mail.      It       3      A I do not recall reading another e-mail from
     didn't require further --so the answer is no,                  4   Mr. Claypool in which he used the term false
 5   because Roger explained what he meant.                         5   engagement.
 6         Q   What did he mean?                                    6      Q Did anyone at MVP or SFA, during or after
 7         A   A spontaneous release of a jack stand causing        7   the Bowles' incident, communicate with Roger asking
     a sudden loss of height.                                           him for any further discussion about the concept of
 9      Q Anything else about the meaning of the term or            9   or phenomena of false engagement or false loading?
10   terms?                                                        10      A I do not know if anyone communicated with
11      A Yes.   .                                                 11   Roger soliciting additional information on false
12      Q What in addition?                                        12   engagement.
13         A   Generally caused by the idea that the jack          13      Q Did you?
14   stand is not fully engaged, the pawl is not fully             14      A Roger and I had discussions during
15   engaged in the teeth of the jack stand.                       15   investigations of various jack stand cases or in our
16         Q   Did Mr. Choi or -- Mr. Choi, again, at that         16   discussions about the Bowles' case about the issue of
17   time was an officer of MVP?                                   17   false engagement generally.
18         A   Yes.                                                18      Q When you say "discussions," I take it you mean
19         Q   Vice president?                                     19   these were verbal discussions and there's nothing in
20         A   Yes.                                                20   writing memorializing those discussions?
21         Q   Was SFT or anyone from that company involved        21      A   Correct.
22    in the e-mail either as a recipient or as a cc or            22      Q   Did you and Roger have any discussions
23   any way?                                                      23   concerning the concept or phenomena of false
24      A I don't think anybody --my memory is that                24   engagement or false loading with respect to any other
25   nobody from SFT was copied on those e-mails, but I            25   claim or incident other than the Bowles case?


www.huseby.comI                   Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscEages 130..133
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 36 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 134                                                        Page 136
 1     A       No.                                                 1   engaged with the teeth and therefore the device is in
 2     Q       How about just in general about the concept?        2   a position to support the load. This cuts out a lot
 3     A       Yes.   I already said yes.                          3   of customer error and user error, and user error is a
 4     Q       Okay.                                               4   major safety concern.
 5             And when did these discussions or discussion        5          Secondly another virtue of the standard jack
 6   take place?                                                   6   stand is that it deploys very quickly, easily, and
 7      A They occurred on or around the time of the               7   accurately to the load point or the support point
     Bowles' case and a few months thereafter.                         underneath the vehicle. This is extremely important
 9     Q And do you have a recollection of the content             9   because when the user goes underneath a heavy load,
10   of those discussions, what was said?                         10   which an automobile is, the dwell time underneath the
11      A I remember Roger's last statement on the                11   vehicle is a critical danger period because the
12   Bowles' case which was in writing, and then I                12   vehicle is being supported only by a hydraulic
13   remember Roger -- I remember discussing the                  13   device.
14   perception of jack stands and whether -- I remember          14             A hydraulic device is inherently dangerous.
15   discussing how we've had no reports of false                 15   It's a single support point, and it's prone to either
16   engagement accidents after selling millions and              16   failure because it's a hydraulic device or to
17   millions of jack stand pairs, and I also remember            17   displacement as a result of the forces that are on it
18   that we discussed whether this was an internet               18   because the forces are not even.
19   related sort of an urban legend issue or whether it          19          Roger was extremely cognizant of all these
20   was a real issue, and whether it was a consumer              20   issues and was always a great advocate for getting
21   perception issue or whether it was a real accident           21   loads as centrally loaded as possible in any
22   factor.                                                      22   situation and understood all of these issues.
23             We also talked quite a bit about the virtues       23      Q Did --in your discussions you had said that
24   of the standard jack stands and how those -- some of         24   designs to protect against sudden loss of ratchet
25   those virtues would be lost in attempting to resolve         25   height on the load caused by a false engagement or

                                                       Page 135                                                       Page 137
 1   the problem or the perceived problem of false                 1   false loading situation would have diminished the
 2   engagement and whether it made sense to try to                2   virtues of the ratchet and pawl design.     How would it
 3   resolve a safety issue that was probably nonexistent          3   have diminished it?
 4   and thereby erode other safety factors which were a           4                  MR. BROWN: Object to form. Go ahead.
 5   known concern.                                                5      A      Nobody has come up with a way, in spite of
 6      Q      Okay.                                               6   efforts to do so, to create a simple uncomplicated
 7             What you just said -- and I'm going to ask you      7   continuously biased jack stand that's biased toward
     about that -- was any of this reduced to writing?                 engagement that is reliable, repeatable, and robust.
 9      A      No.                                                 9             So as a result the only products to date that
10      Q      In any form?                                       10   have either been conceived or, to my knowledge,
11      A      No.                                                11   available on the market involve the use of a
12      Q      What were the virtues of the jack stand design     12   redundant pin or other device that requires,
13   that you believed would have been compromised if             13   A) additional dwell time underneath the vehicle in
14   there were changes to it to guard against false              14   the danger zone, and B) does not automatically
15   engagement?                                                  15   engage.
16      A It wasn't just me. It was also Roger and                16   BY MR. EDINBURGH:
17   others engaged in some of these discussions.                 17      Q Let me go to A.       You say additional dwell
18      Q You had said -- you had used the words                  18   time.     Has SFA, MVP, or SFT conducted an analysis or
19   "virtues" of the current design --                           19   testing to determine the actual amount of additional
20      A      Yes.                                               20   dwell time needed to engage this second or redundant
21      Q      -- and I'm asking you what were those virtue?      21   safety feature?
22      A      The virtue -- one of the great virtues of the      22      A You mean timed it in a test environment?
23   standard ratchet jack stand design is that it has a          23      Q      Well, you just said it requires additional
24   bias towards engagement.      This means that when the       24   timing.     I'm asking you -- you made that statement?
25   jack stand is in its natural state the pawl is               25      A      Yes.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FrancisdJages 134..137
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 37 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                    Page 138                                                           Page 140
 1      Q And I'm asking you the basis for that                     1   alternatives to that, but are you saying the use of
 2   statement and if any testing or evaluation was done            2   pin reduces the bias of the ratchet and pawl that
 3   to determine what the actual additional time is?               3   already exists?
 4      A I don't believe any scientific measured                   4      A No. If you just use a jack stand, a ratchet
 5   investigation was done, but it is a common sense               5   jack stand that also has a redundant pin, and you
 6   notion that since you have to perform two operations           6   don't use the pin then it functions like a normal
 7   --an additional operation in order to engage a pin             7   ratchet.
     underneath a vehicle, and by the way laying                           Q    That's not what I asked you.
 9   underneath a vehicle and trying to engage a pin                9      A    Right.
10   through a particular small tunnel which is the                10      Q    I asked you if you used a pin does that use
11   pathway for the redundant pin, is not an easy thing           11   affect the bias of the existing ratchet and pawl
12   to do.                                                        12   towards engagement?
13            So to perform that kind of test, I'm not aware       13      A No. In that circumstance what is affected is
14   of one being done, but I think it's a very obvious            14   the other factor that I mentioned to you about the
15   and cormon sense notion to anybody with a rudimentary         15   virtues of the ratchet style jack stand which is that
16   understanding of supporting a vehicle would reach             16   you can bring it right up to load accurately and
17   that conclusion.                                              17   quickly because if you have -- the only way to avoid
18      Q Has anyone actually -- nothing was ever set up           18   the problem -- in order to do what you're discussing,
19   to protect a tester --                                        19   you would have to insert the pin before you went
20      A Uh-huh.                                                  20   under the vehicle, and then you can't raise the
21      Q -- so no matter what happened a tester would             21   ratchet anymore.
22   not be injured to actually say how long it takes to           22      Q    All right.
23   insert the pin, whether it's 2 seconds, 10 seconds, 3         23           The response you gave to me you're assuming
24   seconds, whatever it is? Has any one of the                   24   that one has to be under the car to place the jack
25   defendants that you're representing today as their            25   stand, correct? Or if you could place the jack stand

                                                        Page 139                                                       Page 141
 1   witness done that?                                             1   without being under the car then this increased
 2               MR. BROWN:    Objection.   Asked and               2   hazard doesn't exist; is that correct?
 3   answered. Go ahead.                                            3                  MR. BROWN:   I'll object to form.
 4      A I don't believe anybody conducted a scientific            4      A    I wouldn't call it an assumption but...
 5   test. I do imagine however that people have                    5   BY MR. EDINBURGH:
 6   conducted their own experiments on a -- have tried             6      Q I'm not talking about my case.        I'm just
 7   out the jack stand and have recognized its -- its              7   talking in general for anyone.
     problems and its virtues.                                             A    Well, you're asking me if I'm making an
 9   BY MR. EDINBURGH:                                                  assumption.      I don't understand what you mean by
10      Q     Has the second redundant loading device or           10   that.
11   locking device that you said was given in response            11      Q You've indicated that if one is under the car
12   about -- you said adversely affects the bias towards          12   to place a jack stand that there's increased risk
13   engagement in the ratchet and pawl design. What's             13   because it takes time to insert the pin?
14   your basis for that statement?                                14      A    Yes.
15      A Because you either have to -- the pin is not             15      Q    Right?
16   naturally biased.    There's no bias to the pin at all.       16      A    Yes.
17   So the ratchet is still biased toward engagement but          17      Q    I'm telling you does that same risk exist if
18   not the pin. So you have a part of the device that's          18   one is not under the car to place the jack stand, if
19   biased toward engagement.    That means it has to be          19   one is placing the jack stand, let's say, from
20   engaged, and if it's not engaged it's not doing any           20   outside the car?
21   good assuming that it has a positive impact on this           21               MR. BROWN:      I'll object to form.
22   whole discussion, but what we know for sure is that           22                  MS. TROTTA: Object to form.
23   it's going to take time to install the pin.                   23                  MR. BROWN: It literally makes no sense
24      Q What I'm asking you is that assume that the              24   what you just asked, Howard.      I'm sorry, but he can
25   pin is the secondary device. We'll talk about other           25   try to answer.


www.huseby.eom                    Huseby, Ine. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Franeisdftages 138..141
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 38 of 46

                 FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                              Arthur Chaykin, Esquire on 06/21/2018
                                                    Page 142                                                          Page 144
 1      A   I don't know how you'd place a jack stand               1   directing him not to answer then if he can answer,
 2   under a vehicle without getting under a vehicle                2   he'll answer.     If he can't, he can't.
 3   unless you had some kind of remote control robot to           3
 4   do it.                                                        4                         (The following was read back by the
 5   BY MR. EDINBURGH;                                              5                        court reporter: Q) Would the use of
 6      Q   So are you saying that based -- as the                  6                        a pin as a secondary loading device
 7   30(b)(6) for Shinn Fu America, SFT, and MVP it's your          7                        or locking device or feature prevent
     testimony that a pin as a secondary safety feature as                                   the sudden loss of ratchet height
 9   an additional loading or locking device would not              9                        under load that's caused by false
10   prevent jack stand failure due to false engagement?           10                        engagement?)
11                 MR. BROWN:   I'll object to form.               11
12                 MS. TODD;    Object to form.                    12   BY MR. EDINBURGH:
13      A   I never said that, Mr. Edinburgh.                      13      Q     Under the objection now can you answer?
14   BY HR. EDINBURGH:                                             14      A     I can't answer because the question contains
15      Q   Okay.                                                  15   an assumption that I can't view as part of --
16          Well, then would it --                                 16                 MR. BROWN:    Well --
17      A   But I -                                                17                 MR. EDINBURGH;    That'S fine.
18      Q   Would the use of a pin as a secondary loading          18                 MR. BROWN:    I'll direct him to answer no
19   device or locking device or feature prevent the               19   further because we're not here to speculate.         We're
20   sudden loss of ratchet height under load that's               20   here to get facts.
21   caused by false engagement?                                   21               MR. EDINBURGH:          And I don't disagree
22               MS. TROITA: Object to form.                       22   with that, but it was an opinion given by the witness
23                 MR. BROWN: I'll object to form.                 23   as to the reasons why certain devices or features
24                 MR. EDINBURGH; Why? What's wrong with           24   were not utilized, and he raised it and I think I'm
25   the form?                                                     25   entitled to delve into that to some depth, but he

                                                      Page 143                                                             Page 145
 1                 MR. BROWN:   Because your whole question         1   gave the answer.      I'll live with it, and I'll go
 2   assumes that it's, even as a matter of physics,                2   forward. Let me go forward.
 3   possible for a jack stand under load to have false             3   BY MR. EDINBURGH:
 4   engagement.                                                    4      Q     In 2011 and before was that SFA, SFT, or MVP
 5                 MR. EDINBURGH:     He answered questions         5   aware of any manufacturers of jack stands other than
 6   about how it would -- how it would create a                    6   Wei Fu?
 7   possibility of jack stand failure.       He said that, and     7      A Of jack stands that SFA told or just other
     I'm asking him to explain it.                                      manufacturers of --
 9               MR. BROWN; He did not say that.         I'll       9      Q     Competitors?
10   object to form.                                               10      A     Oh, yeah.    Were we aware of competitors, yes.
11               MR. EDINBURGH: Okay. All right. I'll              11      Q Was SFA, SFT, and MVP aware of a company
12   do it another way. You made an objection. We'll go            12   called Allied?
13   forward.                                                      13      A     Yes.
14                 MR. BROWN; That's fine.                         14      Q     Torin?
15                 MR. ORTICELLI: Ask him if he can answer.        16      A     Yeah.
16   He didn't tell him not to answer.                             16      Q     Strongway?
17               MR. EDINBURGH: That's true.                       17      A     Strongway is the brand of Torin -- of -- not
18                 Are you advising him not to answer?             18   Torin.    Yes, we're aware of the Strongway brand.
19                 MR. BROWN:   No.                                19      Q     Okay.
20                 MR. EDINBURGH;     Okay.   Then let's go back   20            Was SFA, SFT, or MVP aware that Allied sold,
21   and let him answer if he can.                                 21   prior to March 2011, a ratchet and pawl design jack
22               MR. BROWN: And let's read the question            22   stand with a redundant or second locking device or
23   back so we know what it is that --                            23   feature?
24               MR. EDINBURGH: Sure. I have no problem.           24      A SFA was aware of that.
25   If you have an objection as to form, if you're not            25      Q Was SFA, SFT or MVP aware that Strongway sold.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscRages 142.. 145
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 39 of 46

                      FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                   Arthur Chaykiti, Esquire on 06/21/2018
                                                   Page 146                                                         Page 148
 1   prior to March 2011, a ratchet and pawl design jack          1   redundant locking mechanism which included a second
 2   stand with double-lock technology and safety pin             2   pawl or spring-loaded pawl?
 3   design?                                                      3      A      That are on the market or just designs in
 4         A   I believe they were, yes.                          4   general?
 5         Q   Was SFA, SFT or MVP aware that, prior to March     5      Q      We'll do it separately.     One, that's on the
 6   of 2011, Torin was manufacturing a ratchet and pawl          6   market?
 7   design jack stand with a redundant or second locking         7      A      I'm not aware of any on the market.
     device or feature?                                                  Q One where there was a design concept or design
 9      A I wasn't aware of Torin making it, but if they          9   presented to SFA, SFT, or MVP?
10   were, I would say that SFA would have been aware of         10      A   I am aware of some.
11   it.                                                         11      Q   And was one of those concepts for a second
12         Q   Was SFA, SFT, or MVP aware, prior to March of     12   pawl design presented to SFA by Mr. Claypool?
13   2011, of Torin's Big Red brand ratchet and pawl             13      A It was.
14   design jack stands?                                         14      Q Is there a second pawl design that -- or
IB         A   Yes.                                              15   concept that was presented to SFA, MVP, or SFT by
16      Q Was SFA, SFT, or MVP aware that prior to March         16   anyone other than Mr. Claypool?
17   of 2011 Torin designed a Big Red 3-ton ratchet and          17      A There was a trial project that resulted in a
18   pawl design jack stand containing a double-lock             18   design.
19   safety pin design which it marketed as having extra         19      Q   When did that trial project take place?
20   security when working beneath the vehicle?                  20      A      I believe it was in late 2006 or early 2007.
21         A   It's possible.                                    21      Q   And who was doing the trial project?
22         Q   Was SFA, SFT, or MVP aware of, before March of    22      A      There was a man named Jim Seah, S-E-A-H, who
23   2011, a Chinese conpany called -- pardon me if I            23   worked on developing an idea.
24   mispronounce it -- Changshu Tongrun Auto Accessory          24      Q      For a double pawl design?
25   Co., Ltd based in Suzhou, Jiangsu, China?                   25      A      For a jack stand that would have retained the

                                                  Page 147                                                           Page 149
 1      A Tongrun is the Chinese counterpart of one of            1   biasing effect and would be locked in more than one
 2   the other entities you already mentioned, I don't            2   location.
 3   have them all --                                             3      Q   And when -- what was -- I know you said his
 4      Q Torin?                                                  4   first name Jim.        The last name again?
 5         A   Might be.    I don't think it's actually Torin.    5     A       Seah.
 6   I think it's one of the others.                              6     Q       Spell it again.
 7      Q That's what I was going to ask you.                     7     A       I believe it's S-E-A-H.
               Was SFA, SFT, or MVP aware, prior to March of             Q      S-E-A-H.
     2011, that Changshu Tongrun manufactured vehicle             9          And was he retained by SFA to do this
10   support stands, jack stands, under the Big Red Torin        10   project?
11   brand?                                                      11     A    He was a contractor.
12      A Yes.         And that's the point.   A lot of these    12     Q    He was contracted by SFA?
13   are really made in one source, and they're sold to          13     A    He was on a set contract to design -- to
14   different brands. So it sounds like a long list of a        14   create design ideas on an ongoing basis, and for one
15   whole bunch of competitors, but it's really just the        15   -- one of his projects was to see what he could come
16   same one.                                                   16   up with in this field.
17      Q Well, was Changshu Tongrun a competitor in the         17      Q That was for SFA?
18   United States for --of SFA branded jack stands for          18     A    SFA experimented with this, yes.
19   the DIY market?                                             19      Q   Was MVP aware of this experimental project?
20         A   I would say more MVP.                             20     A    I do not know.
21         Q   Was it a competitor to the Pro-Lift brand, the    21     Q    SFT, were they aware?
22   Big Red brand?                                              22     A    I believe they were.
23         A   I would say yes.                                  23      Q Did you play any role in approving the project
24         Q   Was SFA, Shinn Fu, or MVP aware of any jack       24   by Mr. Seah?
25   stand alternative designs or design concepts with a         25     A    No.        All I did was write the contractor


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscSuges 146.. 149
      Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 40 of 46

                      FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                   Arthur Chaykin, Esquire on 06/21/2018
                                                    Page 150                                                              Page 152
  1   agreement that was agnostic to whatever Mr. Seah was          1         A   I do not recall if a prototype was produced.
  2   doing.     It was just a general X amount per month to        2   He might have produced a prototype.        I just can't
  3   do some contracting work.                                     3   remember if he did or not.
  4      Q I'm going to go back to that momentarily.         Let    4      Q Does SFA have documents concerning the Seah
  5   me just run through my list here.                             5   trial project?
  6            In 2011 or prior thereto was SFA, SFT or, MVP        6         A   There are drawings of it.
  7   aware of a jack stand manufactured in Kobalt with a           7         Q   Including his drawings for a secondary or
      K?                                                                additional loading or locking device or feature?
  9      A     Yes.                                                 9         A   Yes.
 10      Q     Kobalt wasn't Torin.     Kobalt was Kobalt,         10         Q   Have they been produced?
 11   correct?                                                     11         A   I don't know.
 12      A     I believe so.                                       12         Q   Do you have them?
 13      Q     Did Kobalt design in 2011 or prior thereto and      13         A   Do I have them?
 14   sell a 3-ton ratchet and pawl design jack stand with         14         Q   Do they have them?
15    a loading lock and release bar?                              15         A   We gave them to counsel.
16       A     I never saw it if they did.                         16         Q   You did?
17       Q     Was SFA, MVP, or SFT aware prior to 2011 of a       17         A   Yes.
18    jack stand manufacturer called K-Line Industries             18         Q   Besides the drawings was there any e-mail
19    based in Holland, Michigan?                                  19   exchanges or memos concerning any discussion about
20       A I am not aware of them, and I don't know -- I           20   the evolution of this design, the testing of this
21    haven't spoken to anybody at SFA, SFT, or MVP who was        21   design, the pros and cons of this design?
22    aware of this company.                                       22         A   Yes, but they were all with outside counsel.
23       Q     Did you ask?                                        23         Q   Mr. Seah talked directly with outside counsel?
24       A     I wouldn't know -- if I were aware of them I        24         A   No.
25    wouldn't have asked.                                         25         Q   Are you're talking about you --

                                                       Page 151                                                             Page 153
  1      Q     So either Kobalt or K-Line Industries to the         1         A   Yes.
 2    extent they may have sold jack stands, ratchet and            2         Q   -- spoke with outside counsel?
  3   pawl design jack stands, prior to 2011 with a                 3         A   Yes.
 4    secondary or redundant looking or loading feature             4      Q When I'm talking about outside counsel, I'm
 5    that was unknown to SFA; is that correct?                     5   talking about from Mr. Seah to SFA or SFA to
 6       A     That's not ray testimony.                            6   Mr. Seah?
  7      Q     What is your -- it's unknown to you?                 7         A   No.
         A It's unknown to me, and I didn't inquire as to                     Q   No, there aren't any --
 9    those two particular entities.                                9         A   No.
10       Q You did inquire as to alternative or other              10         Q   -- documentations?
11    designs because that's one of the topics to which you        11         A   No.
12    were designated as a 30(b)(6)?                               12         Q   No e-mails?
13       A Uh-huh. Correct. But I interpreted that as              13         A   No.
14    designs within SFA and other designs that were in            14      Q Was this trial project commissioned for the
15    discussion or where documents had been presented, so         15   purpose of defending a lawsuit?
16    it's possible that SFA knows of these, but there were        16         A   No.
17    just no documents indicating their knowledge.                17      Q Was it commissioned to see if you could make a
18       Q     All right.                                          18   better safer product?
19             Let me go back and talk about Roger Claypool's      19         A   It was commissioned as part of a product
20    concept design.       I'm going to show you his drawings.    20   development and intellectual property development
21    I want to talk about this trial project you talked           21   process.
22    about in 2006 with Mr. Seah. Did he produce a                22         Q   To what end? To manufacture a product I take
23    prototype?                                                   23   it?
24       A Roger?                                                  24         A   Maybe.
25      Q      No, Mr. Seah.                                       25         Q   And to sell a product?


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisdfages 150..153
      Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 41 of 46

                    FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                 Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 154                                                       Page 156
 1          A   Maybe.   Not necessarily but maybe.                 1      Q So are you saying that there might be
 2          Q   To license it to someone else to make it?           2   documents, but you haven't located them, or are you
 3          A   Potentially.                                        3   saying affirmatively there are no documents?
 4          Q   So it had a business purpose?                       4      A     There are no documents of which I am aware,
 5          A   It did have a business purpose.                     5   and we have done a complete search of SFA's
 6          Q   That was the primary purpose was the business       6   documents.       SFT has done a search.   MVP has done a
 7    purpose?                                                      7   search, and no documents have turned up regarding
            A   Sure.                                                   this subject.
            Q   Eventually to make money off of it?                         Q Is Mr. Seah still around? Do you know is he
10          A   And to bring a new product into the world.         10   alive?
11          Q   Okay.                                              11      A     I don't know.
 .2             Was this trial project eventually terminated?      12      Q     Do you have --
13          A   Yes.                                               13      A     He was quite old at the time.
14          Q   When?                                              14      Q     Well, I guess old is kind of a relative term.
15          A   After it was determined that the results were      15   How old was he in the mid 2000s?
16    not sufficiently useful for additional investment.           16      A He must have been -- he was already retired,
17          Q   Who made that determination?                       17   so in the mid 2000's he was over 70.
18          A   There was a -- the news came to me from Joey       18      Q     Do you have his home address?
19    Su.                                                          19      A     No.
20          Q   What time period?                                  20      Q     Last known address?
21          A   That was about 2007.                               21      A     No.
22          Q   And how did it come to you? Verbally? By           22      Q     Was he paid?
23    e-mail? Some other way?                                      23      A     Yes.
24          A   He came up to my office and told me that we        24      Q     Do you have payment records which indicate his
25    weren't going to pursue this project any further.            25   home address at the time?

                                                        Page 155                                                            Page 157
 1          Q   Did you come to learn or did you engage in any      1      A     I don't, no.
 2    search of records to indicate whether this decision           2      Q     Did the contract you had with him indicate
 3    to not go any further was documented in any way?              3   where he lived?
 4          A   I found no records regarding documentation of       4      A     I don't think so.
 5    this.                                                         5      Q Do you have any idea where he lived or where
 6       Q      Did you look?                                       6   he worked out of?
 7       A      Uh-huh.                                             7      A     He lived in the Kansas City, Missouri area.
            Q   Yes?                                                       Q     Okay.
 9          A   Yes.                                                9                    MR. EDINBURGH:   We will make a request --
10          Q   Did you speak to Joey Su?                          10   we're running towards the end of time frame for
11          A   Again, no, because I remember the conversation     11   everything and -- let me finish and then you can say
12    very clearly with Joey Su at the time, and Joey Su is        12   whatever you want to say.
13    a former etiployee, and as I told you, I did not talk        13                    I make this -- this is new in my view.    I
14    with any former employees.                                   14   think this stuff should have been disclosed earlier,
15       Q Well, your conversation with Joey Su, I take            15   much earlier in the course of this case, but I would
16    it, was he told you they were going to stop the              16   request all documentation regarding this trial
17    project?                                                     17   project by Mr. Seah including as soon as possible his
18       A Yes.                                                    18   last known address.
19          Q   Okay.                                              19                    Certainly if the man is alive and capable
20              And did the conversation include whether there     20   of testifying, we may want to subpoena him to testify
21    was documentation concerning reasons why there they          21   as soon as possible. That's what I have to say.
22    were stopping the project?                                   22               MR. BROWN: It's fine. As far as I know
23       A No, the conversation did not concern whether            23   they made a complete search of everything and found
24    there was documentation as to whether they were going        24   no records that indicate any of that, but it's dually
25    to stop the project.                                         25   noted.


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisckages 154..157
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 42 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                            Arthur Chaykin, Esquire on 06/21/2018
                                                          Page 158                                                              Page 160
 1   BY MR. EDINBURGH;                                                1   to Klorczyk 4884.
 2      Q    Let me go to Roger's design.                             2                     MR. EDINBURGH:   And I will state for the
 3      A   Okay.                                                     3   record that Klorczyk 4883 is a blank page.          We're not
 4                                                                    4   missing a page.        It's just these two pages.
 5                      (Plaintiff's Exhibit 15, Design               5   BY MR. EDINBURGH:
 6                      notes of Roger Claypool, was marked           6      Q      Did Mr. Claypool give SEA these drawings at
 7                      for identification.)                          7   any point in time?
                                                                            A I don't know if Mr. Claypool provided these
 9                  MR. EDINBURGH:   Let me do the next one           9   particular drawings, but I know that he provided some
10   too.   This will be 16.                                         10   drawings.
11                                                                   11      Q Now, Klorczyk 4884 has a double pawl design
12                      (Plaintiff's Exhibit 16,                     12   with both pawls attached in some manner to the lever
13                      Supplemental responses and                   13   of the jack stand.
14                      objections to plaintiff's request            14          Did Roger Claypool submit, at any time during
15                      for production, dated April 11,              15   his employment, to SEA a concept for a double pawl
16                      2018, was marked for                         16   design or a spring bias pawl design for the locking
17                      identification.)                             17   features for the ratchet and pawl jack stand?
18                                                                   18      A As I just said I believe he did submit a
19   BY MR. EDINBURGH:                                               19   design.
20      Q Before I go into questions about Roger                     20      Q      And at what point in time did he do that?
21   Claypool's drawings which we just marked and SPA and            21      A      Again, I believe it was right after or around
22   SET and MVP interrogatory responses regarding                   22   the time of the Bowles' case which would have been
23   alternative designs which we received in April of               23    05-ish.
24   this year, let me ask you;      With respect to the Torin       24      Q      And who did he submit the design to?
25   model of Big Red, it had the secondary or the                   25      A      I do not know who he submitted it to, and I

                                                       Page 159                                                                 Page 161
 1   redundant or loading or locking device.                          1   have not been able to find anybody to whom he
 2           In addition to SEA, SET, and MVP being aware             2   submitted it.
 3   of that did either or any of these companies -- SEA,             3      Q      Let me just go -- were you aware
 4   SET, or MVP --do any evaluation, review, analysis,               4   contemporaneously that Roger had done this?
 5   testing of the Torin model containing the                        5      A      I was not.
 6   double-locking device or features?                               6      Q      He didn't raise that with you?
 7     A With regard to testing, I had an opportunity                 7      A No, he did not.
     to talk to Mr. Jorgensen with regard to SPA, I'm not                    Q So were you aware of whether he submitted it
 9   aware of any testing. What were the other elements               9   to anyone at SET or MVP?
10   that were part your question?                                   10      A      I'm not aware of whether he submitted it to
11      Q Did MVP or SET do any testing, analysis,                   11   anyone at MVP or SET. I recall that he discussed it
12   evaluation of the Torin ratchet and pawl design jack            12   with some people at SPA engineering.
13   stand or the other brands I've mentioned which                  13      Q      When?
14   contained and were sold with a second or redundant              14      A      Around this time frame, around sometime after
15   locking or load-locking device or feature?                      15   7-05, July or August of 2005.
16      A   By "analysis," what do you mean?                         16      Q Are you aware as to whether any individual or
17      Q   Take it, test it under load, see how it                  17   department within SEA, MVP, or SET evaluated this
18   reacted, compare it to the SPA version, see whether             18   design or asked Roger for any additional information
19   one was considered safer for any reason than the                19   concerning this design?
20   other, was it more likely to prevent the unintended             20     A       Yes.
21   loss of ratchet height under load, anything at all?             21     Q       And what's your awareness?
22      A   I'm not aware of anything at all.                        22      A      My awareness is that the engineering
23      Q   Okay.                                                    23   department told him that it wouldn't work, it wasn't
24          Let's go to Mr. Claypool's drawings which have           24   feasible, and it would be too subject to breakage to
25   previously been produced and marked as Klorczyk 4882            25   be a good viable product.


www.husehy.eom                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscRages 158..161
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 43 of 46

                      FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                   Arthur Chaykin, Esquire on 06/21/2018
                                                        Page 162                                                       Page 164
 1      Q      Okay.                                                1      A   He was in the Navy in Taiwan, and he studied
 2          And when -- when was Roger told this by -- is           2   engineering before entering the Navy I believe.
 3   that SFA engineering?                                          3      Q   Do you know what kind of engineering?
 4      A      Yes.                                                 4      A   No idea.
 5      Q      And when was that told to him?                       5      Q   So did Steven Huang himself participate in
 6      A      I don't know if it was told to Roger.    I don't     6   this conceptual review?
 7   know if it was communicated to Roger.      In my               7      A   I don't know.
     preparation for this deposition I tried to find out                  Q He told you that engineering told him it
 9   what if any reaction there was from SFA, and I was             9   wasn't going to work and then you just explained the
10   told that a conclusion was reached that it was                10   reasons why.     Is that how it played out?
11   unworkable, unusable, and likely to break.                    11      A It was not a long discussion that I had with
12      Q      And who told you this?                              12   Steven. He said the conclusion was reached that it
13      A This was I believe Steven Huang who remembered           13   was not a design that they could follow-up with.
14   the history.                                                  14      Q Okay.
15      Q      And you asked Steven what his basis was --          15          And just so I don't have to serve needless
16      A      Steven --                                           16   additional demands, there's no documentation
17      Q      -- for telling you that it was unworkable,          17   concerning this, and the identity of the engineer or
18   unusable, and likely to break, the double pawl                18   engineers who spoke to Mr. Huang is unknown; is that
19   design?                                                       19   accurate?
20      A      Well, first ofall, Steven pointed to a very         20      A   That's accurate.
21   thin -- I don't know what you want to call it -- rod          21      Q   Let me go to the next document or the next
22   that ran from one pawl to the other and was an                22   exhibit rather what was the April 11, 2018
23   obvious vulnerability point.                                  23   supplemental responses and objections to plaintiffs
24             Secondly, he told me that engineering didn't        24   request for production. Have you reviewed these?
25   understand how you would have forces aligned in such          25      A   I have seen them.

                                                   Page 163                                                                 Page 165
 1   a way that the top pawl would come out and what kind           1      Q I said "review."          You said "seen." Have you
 2   of action it would have on this secondary one.      In         2   read them?
 3   other words, it was difficult for engineering to               3      A   Yes, I have read them.
 4   understand the logic of the design.                            4      Q   Okay.
 5      Q      Okay.                                                5          I want to ask some questions of you on the
 6             What you just testified to was any of this           6   responses.     Can you identify the different designs
 7   documented?                                                    7   considered in 2005, 2006 which were deemed
        A No.                                                           functionally undesirable?
 9      Q You've said engineering.       Engineering is a           9                  MR. BROWN:     You have to answer out loud.
10   generic -- I know it's engineering at SFA. You said           10                  THE WITNESS:     Excuse me?
11   engineering said this, engineering said that. Can             11                  MR. BROWN:     Did you mean to say yes?
12   you share with us the identity of any individual              12               THE WITNESS:        I didn't hear the question.
13   engineer who told Steven Huang this?                          13   BY MR. EDINBURGH:
14      A      I can't because they're all gone and I don't        14      Q   Oh, I'm sorry.       I was waiting.   Okay.   I'll
15   know who he precisely talked to.     I have to add that       15   say it again.     I remember this one.
16   this was just a quick drawing that Roger had done, so         16          Can you identify the different designs
17   it wasn't a carefully rendered presentation; and as a         17   considered in 2005 and 2006 which were deemed
18   result, the reaction -- because it was a conceptual           18   functionally undesirable?
19   presentation, the reaction was similarly conceptual,          19     A    Yes.
20   that as a concept this didn't seem to be going in the         20     Q    And what were they?
21   right direction.                                              21      A The two that we just previously discussed, the
22      Q Does Steven Huang have any engineering                   22   Claypool design of about July 2005 and the subsequent
23   background?                                                   23   Seah design.
24     A    Yes, he does.                                          24     Q    Okay.
25      Q What is he?                                              25          Were any design drawings and specifications


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisdhages 162..165
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 44 of 46

                  FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                               Arthur Chaykin, Esquire on 06/21/2018
                                                      Page 166                                                        Page 168
 1   prepared for these different designs?                         1   known safety risk to serve the possibility of
 2      A I believe we already discussed that.                     2   reducing a perception of safety that it could not
 3      Q   If the answer is included in other testimony           3   verify, a perceived safety issue that was
 4   I'll accept that.   Let me just go through --                 4   unverifiable and inconsistent with Shinn Fu's
 5                MR. BROWN;    I'll just put an objection,        5   understanding of the product.
 6   asked and answered, on the record.                            6      Q   But a major competitor of Shinn Fu's did
 7   BY MR. EDINBURGH:                                             7   sell --
        Q   Was a prototype built or tested for any of                   A Uh-huh.
 9   these different designs?                                      9               MR. BROWN;        Objection.
10      A   I already answered that.     I cannot recall          10   BY MR. EDINBURGH:
11   whether there was a prototype of the Seah design.        I   11      Q   -- ratchet and pawl --
12   believe there was, but I'm not ready to say that             12               MR. EDINBURGH: Can I finish my question
13   under oath, but I believe there was.                         13   before you object?
14      Q Was there a projected unit cost per stand for           14               MR. BROWN: Oh, sure.
15   adding the different design?                                 15               MR. EDINBURGH; Now I lost my train of
16      A   No.                                                   16   thought.
17      Q   Okay.                                                 17               Can you read it back at least to the
18          The Seah trial project now you've indicated --        18   extent of the objection?
19   you've discussed that but specifically was Mr. Seah          19
20   retained in part anyway, if not solely, to come up           20                      (The following was read back by the
21   with a secondary or redundant locking feature or             21                      court reporter: Q) But a major
22   mechanism to reduce the risk of sudden or unintended         22                      conpetitor of Shinn Fu's did
23   loss of ratchet -- or height under load?                     23                      sell --)
24      A   Mr. Seat's challenge in that particular period        24
25   of time was to find a way to maintain the bias toward        25   BY MR. EDINBURGH;

                                                    Page 167                                                          Page 169
 1   engagement of the standard jack stand and come up             1      Q -- did sell in this time period ratchet and
 2   with a quick placing double locking jack stand                2   pawl jack stands with a double looking and redundant
 3   that would not increase the dwell time under the              3   safety feature; is that correct?
 4   vehicle.                                                      4               MR. BROWN:   And I'll object. It's been
 5      Q   If, as you said today and as your counsel has          5   asked and answered, and it's argumentative.
 6   reiterated in his objections, it's not possible to                            MR. EDINBURGH:        I don't think it's
 7   have false engagement why would you need a double             7   argumentative.
     locking device?                                                               MR. BROWN:        I don't think you can start
 9      A As we discussed, Mr. Edinburgh, there are many           9   with the word "but" without being argumentative.
10   factors that go into a product and the product               10               You can go ahead and answer it.        You
11   features that -- it's a sad truth of the world that          11   answered it before.
12   sometimes you can't change one feature without               12   BY MR. EDINBURGH:
13   undermining the elements of another feature.                 13      Q   Either they sold it or they didn't.
14         Shinn Fu is always aspiring to produce the             14          Did they sell it?
15   best product it could.     If there was a way to produce     15     A    They did.    They sold other -- they sold
16   the kind of product that it wanted to produce,               16   standard jack stands too.
17   without undermining some of the other features, Shinn        17      Q They sell it with this secondary locking
18   Fu at the very least wanted to look at that.                 18   feature, correct?
19          Shinn Fu entered this whole discussion, as I          19     A    And they sold the standard jack stands too.
20   mentioned previously, with the perception that based         20     Q    Did --
21   on its many years of experience selling these                21     A    Yes, they did.
22   products and selling millions of pairs of jack stands        22     Q    The answer is yes?
23   that false engagement was most likely a perception           23     A    Yes, they did.
24   issue and not a real safety issue, and as I said             24     Q    All right. That's all I ask.
25   previously, Shinn Fu was disinclined to undermine a          25               MR. EDINBURGH;        I think we are nearing


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San FranciscSages 166..169
     Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 45 of 46

                FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                             Arthur Chaykiti, Esquire on 06/21/2018
                                                     Page 170                                                         Page 172
 1   the end.   I'll just take a few-minute break here --          1   loading and locking device feature being sold on all
 2               MR. BROWN:     Sure.                              2   3 tons or is it on certain models and the traditional
 3               MR. EDINBURGH:     --to speak with my             3   ratchet and pawl is still being sold?
 4   learned colleague about what I missed.                        4      A The traditional ratchet and pawl is still
 5               MR. BROWN:     Sure.                              5   being sold.
 6                                                                 6      Q   What is the price difference between the
 7                    (Off the record from approximately           7   traditional ratchet and pawl jack stand as two units
                         3:B3 p.m. to 4:01 p.m.)                       in the box versus the 3 ton containing the additional
 9                                                                 9   locking device safety feature?
10   BY MR. EDINBURGH:                                            10      A   I don't know the retail price.   Price is not a
11      Q   Does SFA today sell a ratchet and pawl design         11   factor -- there's not a significant price difference.
12   jack stand with an additional or redundant locking           12      Q   So whatever the difference is you would say
13   feature or device?                                           13   it's minimal or marginal?
14      A Yes.                                                    14      A It's not significant.
15      Q And what is the nature of that device?                  15      Q   Thank you.
16      A It's similar to the Big Red design that you             16          Have a save journey to New Jersey.
17   discussed earlier with the additional pin.                   17
18      Q   And when did -- and when did SFA introduce            18                   (Deposition concluded at
19   that design to the marketplace?                              19                   approximately 4:05 p.m.)
20      A   It was sometime in the last year and a half I         20
21   believe.                                                     21
22      Q   And why did it do that?                               22
23      A   Well, first of all, the patent on that design         23
24   expired which made it available for other                    24
25   manufacturers to produce it.       Secondly, there was a     25

                                                    Page 171                                                            Page 173
 1   customer who had an interest in it -- there was a             1                       JURAT
                                                                   2
 2   customer that had an interest in replacing the
                                                                   3
 3   coitpany that was supplying them with that particular         4   I, ARTHUR CHAYKIN, ESQUIRE, do hereby certify that
 4   item and they asked Shinn Fu if Shinn Fu would be                 the foregoing testimony given by me on June 21, 2018,
 5   interested in providing that product.                         5   is true and accurate, including any corrections noted
        Q Now, the customer that was interested in                     on the corrections page, to the best of my knowledge
                                                                   6   and belief.
 7   replacing the supplier, the supplier -- you mean the
                                                                   7
     supplier of the Torin or Big Red model?                       8
 9      A   Whoever the incumbent supplier was, yes.               9
10      Q   I take it when you say "customer," you don't          10
                                                                  11
11   want to disclose the name of the customer? My
                                                                                            ARTHUR CHAYKIN, ESQUIRE
12   question is: Can you identify who the customer is or         12
13   was?                                                         13
14      A   I believe it's ADT.                                        At                in said county     of
                                                                  14   this      day of            , 2018, personally
15      Q   Did Shinn Fu at any time -- I'm sorry.       I said
                                                                       appeared, ARTHUR CHAYKIN, ESQUIRE, and he made oath
16   I wouldn't use that term.                                    15   to the truth of the foregoing corrections by him
17         Did SFA at any time prior to the expiration of              subscribed.
18   the patent request that Big Red, not Big Red, that           16
                                                                  17
19   Torin license the patent to SFA?
                                                                  18
20      A   I do not believe they did, no.                        19   Before me.                    , Notary Public.
        Q   And what ratchet and pawl load capacity stands        20
22   are marketed and sold with the Torin type secondary          21   My Commission Expires:
                                                                  22
23   locking feature or device?
                                                                  23
24      A I think it's a 3 ton.                                   24
25      Q Now, is that secondary locking device or                25


www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisdfages 170..173
      Case 3:13-cv-00257-JAM Document 305-9 Filed 10/11/18 Page 46 of 46

                    FREDERICK KLORCZYK, JR. vs. SEARS, ROEBUCK AND CO., ET AL.
                                 Arthur Chaykin, Esquire on 06/21/2018
                                                           Page 174
  1    TRANSCRIPT CORRECTIONS
  2    REPORTER:     ANNETTE BROWN
  3
  4    CASE STYLE:        Klorczyk v. Sears, Roebuck and Co., et
       al
  5
  6    PAGE        LINE        CORRECTION         REASON
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
                                     NAME:
 25                                  DATE:


                                                           Page 175
  1                    CERTIFICATION
  2      I, ANNETTE F. BROWN, LSR and Notary Public within
      and for the State of Connecticut, do hereby certify
  3   that I took the deposition of ARTHUR CHAYKIN,
      ESQUIRE, on June 21, 2018.
  4
         I further certify that the above-named deponent
  5   was by me duly sworn to testify to the truth, the
      whole truth and nothing but the truth concerning
  6   his/her knowledge in the matter of the case of,
      KLORCZYK V. SEARS, ROEBUCK AND CO., ET AL.
  7
          I further certify that the testimony was taken by
  8   me stenographically and reduced to typewritten form
      under my direction by means of COMPUTER ASSISTED
  9   TRANSCRIPTION; and I further certify that said
      deposition is a true record of the testimony given by
10    said witness.
11         I further certify that I am neither counsel for,
      related to, nor employed by any of the parties to the
12    action in which this deposition was taken; and
      further, that I am not a relative or employee of any
13    attorney or counsel employed by the parties hereto,
      nor financially or otherwise interested in the
14    outcome of the action.
15       WITNESS my hand and my seal this 26th day of June
      2018.
16
17
18
19
20
21
              Annette Brown, LSR No. 00009
22            Notary Public
              My Commission Expires:
23            November 30, 2019
24
25



www.huseby.com                    Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte - Atlanta ~ Washington, DC - New York ~ Houston ~ San FranciscRages 174..175
